Confidential Treatment Requested by Voya Financial, Inc.


Exhibit 10.2
MASTER AGREEMENT FOR OUTSOURCED SERVICES
between
VOYA SERVICES COMPANY
and
COGNIZANT WORLDWIDE LIMITED
Confidential Portions of this Exhibit marked as *** have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.








– Voya Confidential –



--------------------------------------------------------------------------------


Confidential Treatment Requested by Voya Financial, Inc.


TABLE OF CONTENTS
ARTICLE 1Definitions and Interpretation.    1
Section 1.01Definitions.    1
Section 1.02References.    11
Section 1.03Headings.    11
Section 1.04Precedence.    11
Section 1.05Agreement Framework and Guarantee.    11
ARTICLE 2Services.    12
Section 2.01Services Generally.    12
Section 2.02Labor and Materials.    12
Section 2.03Policies.    12
Section 2.04Reports and Data Feeds.    12
Section 2.05Relief Event.    12
Section 2.06New Services.    13
Section 2.07Quality Assurance and Continuous Improvement.    13
Section 2.08Policies and Procedures Manual.    13
Section 2.09Divestitures and Acquisitions.    14
Section 2.10Transition and Transformation.    14
ARTICLE 3Service Delivery Organization.    14
Section 3.01Service Delivery Organization Members.    14
Section 3.02Key Personnel and Minimum Retention Roles.    16
Section 3.03Replacements and Turnover.    17
Section 3.04Subcontracting.    18
Section 3.05Transfer of Voya Personnel.    19
ARTICLE 4Service Locations.    19
Section 4.01Place of Performance.    19
Section 4.02Voya Service Locations.    19
Section 4.03Relocations and New Service Locations.    20
ARTICLE 5Cooperation with Other Suppliers.    21
Section 5.01Cooperation with Other Suppliers.    21
Section 5.02Cooperation on Failures.    21
ARTICLE 6Licenses and Proprietary Rights.    22
Section 6.01Voya IP.    22
Section 6.02Supplier IP.    22
Section 6.03Residual Information.    22
Section 6.04Deliverables.    23
Section 6.05Consents, Approvals and Requests    24
Section 6.06Restrictions.    24
ARTICLE 7Data.    24


– Voya Confidential –    i

--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


Section 7.01Ownership of Data.    24
Section 7.02Correction of Errors.    24
Section 7.03Data Security.    25
Section 7.04Privacy and PII.    31
Section 7.05Regulatory Information.    32
Section 7.06HIPAA Compliance.    32
Section 7.07Information Security Audit.    32
ARTICLE 8ACCEPTANCE PROCEDURES.    32
Section 8.01Acceptance Criteria.    32
Section 8.02Review and Acceptance of Milestones and Deliverables.    33
Section 8.03Project Phases and Milestones.    34
Section 8.04Acceptance Testing.    35
Section 8.05Additional Terms on Acceptance and Rejection.    36
ARTICLE 9FEES AND INVOICING.    37
Section 9.01Fees.    37
Section 9.02Expenses.    38
Section 9.03Currency.    38
Section 9.04Invoices.    38
Section 9.05Credits.    38
Section 9.06e-Procurement System.    39
ARTICLE 10TAXES.    39
Section 10.01In General.    39
Section 10.02Income Taxes.    39
Section 10.03Tax on Inputs.    39
Section 10.04Invoicing.    39
Section 10.05Withholding Tax.    40
Section 10.06Filings and Registrations.    40
Section 10.07Cooperation.    40
ARTICLE 11Governance and Change Control.    40
Section 11.01Governance.    40
Section 11.02Change Procedures.    40
Section 11.03Dispute Resolution.    41
Section 11.04The following are the Dispute Resolution Procedures:    41
ARTICLE 12Audits.    41
Section 12.01Service Audits.    41
Section 12.02Financial Audits.    42
Section 12.03SOC Audits.    42
Section 12.04Audit Limitations.    43
Section 12.05Compliance Gift and Entertainment Audit.    43
ARTICLE 13Confidential Information.    44


– Voya Confidential –    ii

--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


Section 13.01Generally.    44
Section 13.02Permitted Disclosure.    44
Section 13.03Exclusions.    44
Section 13.04Return of Materials.    45
Section 13.05Unauthorized Use, Access or Disclosure.    45
Section 13.06Record Maintenance and Retention.    45
ARTICLE 14Compliance with Laws.    46
Section 14.01Compliance Obligations.    46
Section 14.02Changes to Laws.    46
Section 14.03Cooperation with Regulators.    47
ARTICLE 15Representations, Warranties and Covenants.    47
Section 15.01Voya.    47
Section 15.02Supplier.    48
Section 15.03Obligation to Replace.    50
Section 15.04Disclaimer.    50
ARTICLE 16Indemnification.    50
Section 16.01Voya.    50
Section 16.02Supplier.    51
Section 16.03Indemnification Procedures.    52
Section 16.04Contribution.    52
ARTICLE 17Limitation of Liability.    53
Section 17.01Direct Damages.    53
Section 17.02Consequential Damages.    54
Section 17.03Exclusions.    54
Section 17.04Injunctive Relief.    55
ARTICLE 18Insurance.    55
Section 18.01Coverage.    55
Section 18.02Terms of Coverage.    56
Section 18.03Cost of Insurance Coverage.    56
Section 18.04Evidence of Insurance Coverage.    56
Section 18.05Status and Rating of Insurance Company.    56
ARTICLE 19Term and Termination.    56
Section 19.01General.    56
Section 19.02Termination for Cause.    57
Section 19.03Termination for Convenience.    57
Section 19.04Termination for Change in Control.    58
Section 19.05Termination for Deterioration of Financial Condition.    58
Section 19.06Termination for Change in Law.    58
Section 19.07Termination for Failure to Refresh Damages Cap.    58
Section 19.08Termination for Force Majeure.    58


– Voya Confidential –    iii

--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


Section 19.09Other Terminations.    58
Section 19.10Termination Fees.    58
Section 19.11Continuing Obligations.    59
Section 19.12Effect of Termination.    59
Section 19.13Termination Assistance and Bid Assistance.    59
ARTICLE 20Force Majeure, Business Continuity and Disaster Recovery.    61
Section 20.01Force Majeure.    61
Section 20.02Alternate Source.    62
Section 20.03No Payment for Unperformed Services.    62
Section 20.04Allocation of Resources.    62
ARTICLE 21Action Plans and Step In Rights.    62
Section 21.01Triggers for an Action Plan.    62
Section 21.02Action Plan Contents.    62
Section 21.03Voya Group’s Response to Draft Action Plan.    62
Section 21.04Implementation of Action Plan.    63
Section 21.05Exercise of Step In Rights.    63
ARTICLE 22Miscellaneous.    64
Section 22.01Amendment.    64
Section 22.02Assignment.    64
Section 22.03Consents, Approvals and Requests.    64
Section 22.04Counterparts.    64
Section 22.05Entire Agreement.    64
Section 22.06Export.    64
Section 22.07Good Faith and Fair Dealing.    65
Section 22.08Governing Law, Jurisdiction and Venue.    65
Section 22.09Continued Performance.    65
Section 22.10Independent Contractor.    65
Section 22.11Non-Solicitation.    66
Section 22.12Notices.    66
Section 22.13Publicity.    66
Section 22.14Remedies Cumulative.    67
Section 22.15Severability.    67
Section 22.16Survival.    67
Section 22.17Third Party Beneficiaries.    67
Section 22.18Waiver.    67
Section 22.19Non-Discrimination.    67




– Voya Confidential –    iv

--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


TABLE OF SCHEDULES






Schedule A    Service Level Methodology
Schedule B    Reporting
Schedule C    Change Control
Schedule D    Charges Methodology
Schedule E    Root Cause Analyses
Schedule F    Governance
Schedule G    Transition and Transformation
Schedule H    Form of Individual Non-Disclosure and Assignment Agreement
Schedule I    Security
Schedule J    Form of Business Associate Agreement
Schedule K    Benchmarking
Schedule L    Termination Assistance
Schedule M    Business Continuity and Disaster Recovery
Schedule N    Supplier Service Location Requirements
Schedule O    Parent Guarantee








– Voya Confidential –    v

--------------------------------------------------------------------------------


Confidential Treatment Requested by Voya Financial, Inc.


MASTER AGREEMENT FOR OUTSOURCED SERVICES
This Master Agreement for Outsourced Services (including the following MSA
Terms, together with all Schedules, Statements of Work and attachments, this
“Agreement”) is made and entered into as of July 31, 2017 (the “Effective Date”)
by and between Voya Services Company, a corporation formed under the laws of the
State of Delaware (“Voya”) and Cognizant Worldwide Limited, a United Kingdom
limited liability company (“Supplier”). In addition, Cognizant Technology
Solutions U.S. Corporation (“CTS US”) shall execute this Agreement solely for
the purpose of enabling and authorizing CTS US to enter into Statements of Work
together with Supplier, whereby CTS US shall provide the applicable local
Services and Deliverables within the United States of America to Voya for
Supplier under such Statements of Work as provided in Section 2.01.
WHEREAS, the Parties have engaged in extensive negotiations and discussions that
have culminated in the formation of the relationship set forth in this
Agreement;
WHEREAS, Supplier desires to provide to Voya and certain of its Affiliates and
designees, and Voya desires to obtain from Supplier, the services set forth in
this Agreement on the terms and conditions set forth in this Agreement; and
NOW, THEREFORE, for and in consideration of the agreements set forth below, the
Parties agree as follows:


– Voya Confidential –    1



--------------------------------------------------------------------------------


Confidential Treatment Requested by Voya Financial, Inc.


ARTICLE 1DEFINITIONS AND INTERPRETATION.

Section 1.01    Definitions. The following terms have the following meanings:
(1)
“Abandonment” means Supplier's intentional termination of its provision of any
Service during the Term or Supplier's intentional failure to provide any
Termination Assistance Service. For clarity, the term “Abandonment” shall not
include a termination in accordance with Section 19.02(6), a cessation of
Supplier’s provision of Termination Assistance Services in accordance with
Section 19.13(1) or any other cessation of the Services agreed by the Parties.

(2)
“Acceptance” means Voya’s acceptance, in its reasonable discretion, that an
Acceptance Element has been successfully completed by Supplier such that the
Acceptance Criteria for such Acceptance Element have been satisfied. The terms
“Accept” and “Accepted” shall be construed accordingly.

(3)
“Acceptance Criteria” means for each Acceptance Element, the criteria to be
satisfied for the successful completion of such Acceptance Element, which may
include applicable requirements, specifications, testing or other criteria
documented in the applicable Statement of Work or Project Plan, or otherwise as
agreed by the Parties.

(4)
“Acceptance Element” means the Milestones, Deliverables and other Service
elements that are subject to Acceptance by Voya pursuant to this Agreement.

(5)
“Acceptance Procedures” means the procedures for reviewing and accepting an
Acceptance Element, as set forth in ARTICLE 8.

(6)
“Acceptance Testing” means the testing to be performed on the applicable
Acceptance Element in accordance with ARTICLE 8.

(7)
“Action Plan” has the meaning set forth in Section 21.01.

(8)
“Affected Party” means the Party affected by a Force Majeure Event.

(9)
“Affiliate” means, as to any entity, any other entity that, directly or
indirectly, Controls, is Controlled by, or is under common Control with, such
entity.

(10)
“Agreement” has the meaning set forth in the preamble.

(11)
“Allowable Removals” has the meaning set forth in Section 3.02(3).

(12)
“BAA” has the meaning set forth in Section 7.06.

(13)
“Business Continuity Event” means any event that is not a Force Majeure Event,
but which nevertheless may prevent, hinder or delay the performance of the
Services by Supplier.

(14)
“Business Continuity Plan” means the business continuity plan applicable to the
Services, as further described in this Agreement, including in Schedule M and
the applicable Statement of Work.



– Voya Confidential –    2



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


(15)
“Business Day” or “business day” means any day other than a Saturday, Sunday or
U.S. federal holiday.

(16)
“Change” means any change to (a) the Services, (b) processes or Systems that
would alter the functionality, performance standards or technical environment of
the Systems, (c) the manner in which the Services are provided or (d) the manner
in which the Services are used.

(17)
“Change in Control” means the (a) consolidation, merger, share exchange or other
business combination involving an entity (other than an initial public offering
of securities of such entity), in which immediately following such transaction
either (i) less than fifty percent (50%) of the directors of the surviving
parent entity immediately following the closing of the transaction were
directors of such entity immediately prior to the closing of the transaction or
(ii) less than fifty percent (50%) of the voting power of the surviving parent
entity immediately following the closing of the transaction is held by persons
who were shareholders of such entity immediately prior to the closing of the
transaction, (b) sale, transfer or other disposition of all or substantially all
of the assets of an entity or (c) acquisition by any entity, or group of
entities acting in concert, of beneficial ownership of thirty percent (30%) or
more of the outstanding voting securities or other ownership interests of an
entity.

(18)
“Change Procedures” means the procedures applicable to a Change as set forth in
Schedule C.

(19)
“CISO” has the meaning set forth in Section 7.03(5).

(20)
“Claim” means any assertion, actual or threatened claim, action, suit or
proceeding (whether civil, criminal, administrative, arbitral, investigative or
otherwise).

(21)
“Completion Date” means the relevant date by which Supplier is to complete and
deliver or make available to Voya Group the applicable Acceptance Element.

(22)
“Confidential Information” means all non-public information, documentation and
IP of a Party, Affiliates of a Party or their clients, employees, distribution
partners, agents, customers, suppliers, contractors and other third parties
doing business with such Party or Affiliates of a Party, whether disclosed to,
accessed by or otherwise learned by the other Party, including: (a) with respect
to Voya Group, all Voya IP, Voya Data, PII and information concerning Voya
Group's customers (including their beneficiaries), third party administrators
and recipients of Voya Group's services, either directly or indirectly, such as
employees of Voya Group customers, plan participants, members, dependents,
beneficiaries and similarly situated persons; sourcing-related documents
(including RFPs, responses, etc.) and information pertaining to them, including
Voya Group’s requirements; any information to which Supplier has access in Voya
Service Locations or Voya Group Systems; the Policies and Procedures Manual; and
all reports provided by Supplier under this Agreement; (b) with respect to
Supplier, all Supplier proprietary information included in its solution designs;
(c) with respect to each Party, this Agreement; (d) all other information marked
as confidential (or with words of similar meaning) or that a reasonable person
would understand to be confidential based on the nature of the information and
its disclosure; (e) anything developed by reference to the information described
in this definition; and (f) ”inside information”, including any material,
non-public, price-sensitive corporate or market information relating to such
Party, Affiliates of a Party or their clients, employees,



– Voya Confidential –    3



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


distribution partners, agents, customers (including their beneficiaries),
suppliers, contractors and other third parties doing business with such Party or
Affiliates of a Party, that is acquired in connection with this Agreement.
(23)
“Continued Services” has the meaning in Section 19.13(1).

(24)
“Control” means, with respect to any entity, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such entity, whether through the ownership of voting securities (or
other ownership interest), by contract or otherwise.

(25)
“Critical Function” has the meaning in the applicable Statement of Work.

(26)
“Damages Cap” has the meaning set forth in Section 17.01(1).

(27)
“Data Security Breach” means any unlawful or unauthorized acquisition, access,
loss, theft, use or disclosure of PII, any breach or attempted breach of the
security of PII or any other circumstances or event that compromises the privacy
or security of PII.

(28)
“Data Subject” means any natural person or trust about whom data may be stored,
used, transferred or processed by Supplier in connection with the Services.

(29)
“Deliverable Credit” means a monetary credit that Supplier shall pay to Voya
Group in the event that Supplier fails to obtain Voya’s Acceptance of a
Deliverable by the applicable Deliverable Completion Date. The Deliverable
Credit associated with a given Deliverable shall be set forth in the applicable
Statement of Work or Project Plan.

(30)
“Deliverable Completion Date”, for any particular Deliverable, shall mean the
date that such Deliverable is due to be completed (including the scheduled
completion of Voya Group’s Acceptance process). If there is a delay in the
completion of a Deliverable, and Supplier is excused from such delay pursuant to
the terms of this Agreement, then there shall be a day-for-day extension of the
Deliverable Completion Date (i.e., for each day of excused delay, the completion
date will be extended by a day).

(31)
“Deliverables” means those items or materials developed or created for Voya
Group and provided by Supplier to Voya Group pursuant to this Agreement
(including a Statement of Work).

(32)
“Designated Services” means:  

(a)
the services, functions and responsibilities of Supplier described in this
Agreement,

(b)
any services, functions or responsibilities not specifically described in this
Agreement, but which are inherently required or necessary for the proper
performance and delivery of the services described in clause (a), and

(c)
any services, functions or responsibilities that are not described in this
Agreement but are reasonably related to the services, functions and
responsibilities of Supplier performed pursuant to clause (a) and (b) which were
performed in the twelve (12) month period prior to the Effective Date by (i)
employees of Voya Group, or Voya



– Voya Confidential –    4



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


Agents, who are displaced, or whose functions or activities are displaced, as a
result of this Agreement; or (ii) non-personnel resources transferred to
Supplier or displaced, or the functions or activities of which are displaced, as
a result of this Agreement; provided that, with respect to this clause (c), a
service, function or responsibility must be disclosed to Supplier in writing
before it will become a Designated Service (for clarity, such disclosure may be
made after the Effective Date).
(33)
“Disabling Code” means any device, “lockout”, self-help code or other software
code or routine (e.g., back door, time bomb or worm) that is able to:
(a) disable, restrict use of, lock or erase Software, hardware or data; or
(b) permit unauthorized monitoring of user behavior (e.g., spyware).

(34)
“Disaster Recovery Plan” means any disaster recovery plan applicable to the
Services, as further described in this Agreement, including in Schedule M and
the applicable Statement of Work.

(35)
“Dispute Resolution Procedures” means the procedures set forth in Section 11.03.

(36)
“Effective Date” has the meaning set forth in the preamble.

(37)
“Excluded Taxes” means, in the case of either of the Parties, (a) Income Taxes,
franchise taxes or similar taxes as are imposed on or measured by such Party's
net income by the jurisdiction (or any political subdivision thereof) under the
laws of which such Party is organized or any other jurisdiction in which such
Party maintains an office; (b) any branch profits taxes imposed by the U.S. or
any similar taxes imposed by any other jurisdiction in which a Party is located;
and (d) any tax required to be withheld as a result of the failure of a Party to
satisfy the requirements of the foreign account tax compliance provisions of the
Hiring Incentives to Restore Employment Act of 2010, P.L. 111-147, 124 Stat. 71.

(38)
“Exit Plan” means the detailed exit plan for the transfer of each of the
Services from Supplier to Voya Group or a supplier designated by Voya Group.

(39)
“Export Controls” means all export and national security Laws of the U.S. and
all other applicable Governmental Authorities.

(40)
“Fees” has the meaning set forth in Section 9.01.

(41)
“Files and Work Papers” has the meaning set forth in Section 13.06(1).

(42)
“Force Majeure Event” means a fire, flood, earthquake, other elements of nature
or acts of God, acts of war, terrorism, riots, rebellions, revolutions or civil
disorders, or other similar business continuity event beyond the reasonable
control of the Party whose performance is prevented, hindered or delayed.

(43)
“Go Live Date” means the date by which Supplier is to have completed the Go Live
Milestone as set forth in the applicable Statement of Work or Project Plan.

(44)
“Go Live Milestone” means the final Milestone that Supplier is required to
complete, as specified in the applicable Statement of Work or Project Plan.



– Voya Confidential –    5



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


(45)
“Governmental Authority” means any U.S. or non-U.S. federal, state, provincial,
municipal, local, territorial or other governmental department, regulatory
authority, self-regulatory organization (e.g., FINRA, MSRB and stock exchanges)
or legislative, judicial or administrative body.

(46)
“HIPAA” means (a) the Health Insurance Portability and Accountability Act of
1996, Public Law No. 104-191, and applicable regulations promulgated thereunder
by the U.S. Department of Health and Human Services and (b) Subtitle D of the
Health Information Technology for Economic and Clinical Health Act, also known
as Title XIII of Division A and Title IV of Division B of the American Recovery
and Reinvestment Act of 2009, Public Law No. 111-005.

(47)
“Income Tax” means any tax on or measured by the net income of a corporation,
partnership, joint venture, trust, limited liability company, limited liability
partnership, association or other organization or entity (including taxes on
capital or net worth that are imposed as an alternative to a tax based on net or
gross income), or taxes which are of the nature of excess profits tax, gross
receipts tax, minimum tax on tax preferences, alternative minimum tax,
accumulated earnings tax, personal holding company tax, capital gains tax or
franchise tax for the privilege of doing business.

(48)
“Indemnified Party” means Voya Indemnified Party or Supplier Indemnified Party,
as applicable.

(49)
“Indemnifying Party” means Voya under Section 16.01 and Supplier under Section
16.02.

(50)
“IP” means any (a) inventions, processes, methodologies, procedures and trade
secrets, (b) Software and tools, (c) literary works or other works of
authorship, including documentation, reports, drawings, charts, graphics and
other written documentation, (d) trademarks, service marks, logos or domain
names and (e) any other intellectual property.

(51)
“Key Personnel” means the roles or individuals identified as being “key
personnel” in the applicable Statement of Work.

(52)
“Laws” means all U.S. and non-US. laws, ordinances, rules, regulations,
declarations, decrees, directives, legislative enactments and Governmental
Authority orders and subpoenas.

(53)
“Loss” means any loss, damage, payment, liability (including settlements,
judgments, fines and penalties) or cost and expense (including reasonable
attorneys' fees, court costs and other litigation expenses).

(54)
“Mandatory Change” has the meaning set forth in Schedule C.

(55)
“Maximum Recovery Time” has the meaning set forth in Schedule M or the
applicable Statement of Work.

(56)
“Milestone” means an event identified as a Milestone in a Statement of Work or
Project Plan, specifying a date on or by which specified tasks are to be
completed and Services and Deliverables are to be provided.



– Voya Confidential –    6



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


(57)
“Milestone Credit” means a monetary credit that Supplier shall pay to Voya Group
in the event that Supplier fails to obtain Voya’s Acceptance of a Milestone by
the applicable Milestone Completion Date. The Milestone Credit associated with a
given Milestone shall be set forth in the applicable Statement of Work or
Project Plan.

(58)
“Milestone Completion Date”, for any particular Milestone, shall mean the date
that such Milestone is due to be achieved (including the scheduled completion of
Voya Group’s Acceptance process). If there is a delay in the completion of a
Milestone, and Supplier is excused from such delay pursuant to the terms of this
Agreement, then there shall be a day-for-day extension of the Milestone
Completion Date (i.e., for each day of excused delay, the completion date will
be extended by a day).

(59)
“Minimum Retention Roles” means the roles identified as such in the applicable
Statement of Work.

(60)
“MSA Terms” means the provisions of ARTICLE 1 through ARTICLE 22, including all
subsections.

(61)
“New Services” has the meaning set forth in Section 2.06.

(62)
“Normal Change” has the meaning set forth in Schedule C.

(63)
“Other Supplier” means any third party providing services to Voya or its
Affiliates.

(64)
“Parties” means Voya Group and Supplier.

(65)
“Party” means either Voya Group or Supplier.

(66)
“PHI” means “protected health information” as defined in 45 C.F.R. § 160.103.

(67)
“PII” means information or data that (a) identifies an individual, including by
name, signature, address, telephone number or other unique identifier, (b) that
can be used to identify or authenticate an individual, including passwords,
PINs, biometric data, unique identification numbers (e.g., social security
numbers), answers to security questions or other personal identifiers or (c) is
PHI.

(68)
“Policies” means policies, standards and procedures of Voya Group that are (a)
attached to this Agreement, (b) attached to (and thereby made applicable to) a
particular SOW, or (c) otherwise provided or made available to Supplier in
accordance with Section 2.03.

(69)
“Policies and Procedures Manual” has the meaning set forth in Section 2.08.

(70)
“Project” means an implementation project or any other project, typically
pursuant to a Statement of Work or Project Plan.

(71)
“Project Phase” has the meaning set forth in Section 8.03(1).

(72)
“Project Plan” means, with respect to a Project, the plan or plans mutually
agreed by the Parties for the successful completion of such Project.



– Voya Confidential –    7



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


(73)
“Recovery Time Objective” means the time period within which Supplier is
required to restore a Service in the event of a Business Continuity Event or
Force Majeure Event, as such time is set forth in Schedule M or the applicable
Statement of Work.

(74)
“Related Documentation” means, with respect to Software, all materials,
documentation (including control documentation utilized in connection with an
audit), specifications, technical manuals, user manuals, flow diagrams, file
descriptions and other written information that describes the function and use
of such Software, but excluding any source code.

(75)
“Relief Event” has the meaning set forth in Section 2.05.

(76)
“Residual Information” has the meaning set forth in Section 6.03.

(77)
“Review Period” means the period of time within which Voya will have to Accept
or reject each Milestone and Deliverable.

(78)
“Service Delivery Organization” means the personnel of Supplier (including, for
clarity, Supplier Agents) who provide the Services.

(79)
“Service Level Credits” has the meaning set forth in Schedule A.

(80)
“Service Level Default” has the meaning set forth in Schedule A.

(81)
“Service Level Termination Event” has the meaning set forth in Schedule A.

(82)
“Service Levels” means the service levels and standards for the performance of
the Services as set forth in the applicable Statement of Work.

(83)
“Service Locations” means the Voya Service Locations and Supplier Service
Locations.

(84)
“Service Readiness Tests” means the tests to be performed to assess whether
Supplier is ready to provide the applicable Services in a live production
environment.

(85)
“Service Recipient” means Voya Group and Voya Agents.

(86)
“Service Taxes” means all sales, use, lease, service, value-added, excise,
consumption, stamp duty and other similar taxes and duties that are assessed
against a party to this Agreement by a Tax Authority on the provision of the
Services as a whole or on any particular Service received by any Service
Recipient from Supplier, other than any Excluded Taxes.

(87)
“Services” means the Designated Services, Termination Assistance Services and
any other services, functions and responsibilities the Parties agree shall be
provided under this Agreement.

(88)
“Software” means the object code and source code versions of any applications,
programs, operating system software, computer software languages, utilities,
tools, machine readable texts and files and other computer programs, in whatever
form or media (including the tangible media upon which such are recorded or
printed), including all corrections, improvements, updates and releases thereof.



– Voya Confidential –    8



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


(89)
“Statement of Work” or “SOW” means a mutually agreed statement of work for the
provision of Services under this Agreement. Statements of Work are expected to
be ordered sequentially (e.g., SOW #1, SOW #2).

(90)
“Step In” has the meaning set forth in Section 21.05(1).

(91)
“Step In Costs” has the meaning set forth in Error! Reference source not found..

(92)
“Supplemental Cap Transactions” has the meaning set forth in Section 17.03(4).

(93)
“Supplier” has the meaning set forth in the preamble.

(94)
“Supplier Agent” means an agent, contractor, subcontractor or other
representative of Supplier performing any of Supplier's obligations under this
Agreement.

(95)
“Supplier Compliance Manager” has the meaning set forth in Statement of Work #1
(Managed Services).

(96)
“Supplier Consents” means all licenses, consents, permits, approvals and
authorizations that are necessary to allow, in connection with the Services,
(a) Supplier and Supplier Agents to use (i) the Supplier IP and Supplier
hardware, (ii) any assets owned or leased by Supplier or Supplier Agents and
(iii) any third party services retained by Supplier, (b) Service Recipients and
Voya Agents to use the Supplier IP and Supplier hardware as set forth in the
Agreement or in the applicable Statement of Work and (c) Supplier and Supplier
Agents to assign the Deliverables and Voya Data to Voya Group as set forth in
the Agreement or in the applicable Statement of Work.

(97)
“Supplier Senior Executive” has the meaning set forth in Statement of Work #1
(Managed Services).

(98)
“Supplier Financial Manager” has the meaning set forth in Statement of Work #1
(Managed Services).

(99)
“Supplier Indemnified Parties” means Supplier, its Affiliates and the officers,
directors, employees, successors and permitted assigns of Supplier and its
Affiliates.

(100)
“Supplier IP” means IP that is licensed or owned by Supplier (or, for clarity,
by a Supplier Agent), that is used in connection with the Services, including
the Software set forth in the applicable Statement of Work and indicated as
“Supplier” Software.

(101)
“Supplier IT Executive” has the meaning set forth in Statement of Work #1
(Managed Services).

(102)
“Supplier Personnel” means members of the Service Delivery Organization.

(103)
“Supplier Resources” means the Supplier IP, Deliverables, Services or any other
resource or item provided to Service Recipients by Supplier (or, for clarity, a
Supplier Agent).

(104)
“Supplier Service Delivery Executive” has the meaning set forth in Statement of
Work #1 (Managed Services).



– Voya Confidential –    9



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


(105)
“Supplier Service Location” means any premises owned, leased or used by Supplier
set forth in the applicable Statement of Work, from which Supplier shall provide
the Services described in such Statement of Work (including any business
continuity or disaster recovery services with respect to such Services). Certain
requirements related to the Supplier Service Locations are provided in Schedule
N.

(106)
“System” means the Software, hardware and infrastructure used to provide the
Services.

(107)
“Tax Authority” means any Governmental Authority or other fiscal, revenue,
customs or excise authority, body or official competent to impose, collect or
assess tax.

(108)
“Taxes” means any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, other than
any Excluded Taxes.

(109)
“Term” means the term that this Agreement remains in effect, including any
Termination Assistance Periods.

(110)
“Termination Assistance Period”, for any Services, means a period of time
designated by Voya, commencing on the date a determination is made that there
shall be an expiration or termination of this Agreement (in whole or in part) or
such Services and continuing for up to twenty-four (24) months after the
effective date of such expiration or termination.

(111)
“Termination Assistance” or “Termination Assistance Services” has the meaning
set forth in Section 19.13.

(112)
“Third Party Materials” are materials, including Software and documentation,
owned or provided by a third party.

(113)
“Transition Milestone” has the meaning set forth in Schedule G.

(114)
“Valid Penetration Test” has the meaning set forth in Section 7.03(12).

(115)
“Virus” means any malicious code, defect, component, programs or other internal
components (e.g., computer “virus”, computer “worm”, computer time bomb, “Trojan
horse”, “back door” or similar component).

(116)
“Voya” has the meaning set forth in the preamble.

(117)
“Voya Agent” means an agent, contractor, subcontractor or other representative
of Voya Group, other than Supplier, exercising any of Voya Group's rights or
performing any of Voya Group's obligations under this Agreement.

(118)
“Voya Auditors” means Voya Group, including its audit and compliance personnel,
and any of its regulators, accountants, auditors or third party consultants.

(119)
“Voya Consents” means all licenses, consents, permits, approvals and
authorizations that are necessary to allow Supplier to use (a) the Voya IP and
Voya hardware, (b) any assets owned or leased by Voya Group and (c) the services
provided for the benefit of the Service Recipients under Voya Group's third
party services contracts, in each case, as necessary to provide the Services.



– Voya Confidential –    10



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


(120)
“Voya Data” means all data or information regarding Voya Group, the businesses
of Voya Group, or Voya Group clients, employees, former employees, distribution
partners, agents, customers (including their beneficiaries), suppliers,
contractors, other third parties doing business with Voya Group, third party
administrators and recipients of Voya Group's services, either directly or
indirectly, such as employees of Voya Group customers, plan participants,
members, dependents, beneficiaries and similarly situated persons (a) submitted
to Supplier by Voya Group or the Service Recipients, (b) obtained, developed,
processed or produced by Supplier (other than data internal to Supplier, such as
individual performance data for the members of the Service Delivery Organization
and security logs retained by Supplier) or (c) accessed by Supplier in
connection with the Services.

(121)
“Voya Data Safeguards” means the Policies applicable to data security.

(122)
“Voya Group” means Voya and any Affiliates of Voya that receive the Services,
either individually or collectively, as the context demands.

(123)
“Voya Indemnified Parties” means Voya, its Affiliates and the officers,
directors, employees, successors and permitted assigns of Voya and its
Affiliates.

(124)
“Voya IP” means IP that is licensed or owned by Voya Group or an Voya Agent
(other than the Supplier IP) that is used by Supplier in connection with the
Services, including the Software set forth in the applicable Statement of Work
as being “Voya Software”.

(125)
“Voya IT Executive” has the meaning set forth in Statement of Work #1 (Managed
Services).

(126)
“Voya Senior Executive” has the meaning set forth in Statement of Work #1
(Managed Services).

(127)
“Voya Service Delivery Executive” has the meaning set forth in Statement of Work
#1 (Managed Services).

(128)
“Voya Service Location” means any premises owned, leased or used by Voya Group
and identified in the applicable Statement of Work, at which Voya Group may (to
the extent set forth in such Statement of Work) provide space for Service
Delivery Organization members to provide Services.

(129)
“VRA Process” has the meaning set forth in Section 7.03(11).


Section 1.02    References.
(1)
References to this Agreement include the Schedules, Statements of Work and all
other attachments hereto; references to the Schedules or Statements of Work
include any attachments thereto.

(2)
Except where otherwise indicated, references in these MSA Terms to Articles,
Sections or attachments are to Articles or Sections of, or attachments to, these
MSA Terms (i.e., exclusive of the Schedules and Statements of Work).

(3)
References in this Agreement to any Law means such Law as changed, supplemented,
amended or replaced.



– Voya Confidential –    11



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


(4)
References in this Agreement to, and mentions of, the word “include”,
“including” or the phrases “e.g.” or “such as” means “including, without
limitation”.

(5)
References in this Agreement to “day”, “week”, “quarter” or “year” refer to a
calendar day, week, quarter or year respectively, unless otherwise indicated.

(6)
$ or “dollars” refers to United States dollars.


Section 1.03    Headings. The Article and Section headings, Table of Contents
and Table of Schedules are for reference and convenience only and shall not be
considered in the interpretation of this Agreement.

Section 1.04    Precedence. In the event of a conflict between these MSA Terms,
the terms and conditions of any Schedules, or a Statement of Work, the order of
precedence shall be as follows: first, these MSA Terms; second, the Schedules;
third, any Statements of Work. In the event of a conflict between a Schedule and
its attachments or between a Statement of Work and its attachments, the Schedule
and Statement of Work (as applicable) shall prevail.

Section 1.05    Agreement Framework and Guarantee.
(1)
These MSA Terms establish the general terms and conditions applicable to
Supplier's provision, and Voya Group's receipt of, Services.

(2)
Cognizant Technology Solutions Corporation shall enter into a performance and
financial guarantee on behalf of Supplier and CTS US in the form provided at
Schedule N, and shall execute and deliver such guarantee contemporaneously with
the execution and delivery of this Agreement.


ARTICLE 2    SERVICES.

Section 2.01    Services Generally. Supplier shall provide the Services to the
Service Recipients in accordance with this Agreement. For Statements of Work
executed in connection with work to be performed for Voya in the United States
of America, and solely to the extent that CTS US employees are required for the
provision of Services or Deliverables by Supplier in connection with such
Statement of Work, CTS US will also execute such Statement of Work solely for
the purpose of providing Services and Deliverables to Voya for Supplier. Subject
to ARTICLE 9 of this Agreement, Supplier will remain fully responsible and
liable for Services and Deliverables provided under this Agreement by its
Affiliates and subcontractors. Any Affiliate of Voya may enter into Statements
of Work with Supplier and, only for the purposes of any such Statements of Work,
shall be considered “Voya” as that term is used in this Agreement. Supplier
shall cause the Services to be performed (1) with adequate numbers of qualified
personnel (as to training, skill and experience) operating from the geographies
and locations that may be required by any particular Statement of Work, (2) in a
good, professional and workmanlike manner, (3) consistent with industry
standards and generally accepted practices and (4) with the experience and
expertise necessary to provide the Services in accordance with this Agreement.
Cognizant will follow industry leading practices in the provision of Services,
which may include technological advancements and other improvements. Services
will be performed in accordance with the Service Levels, as further described in
Schedule A and the applicable Statement of Work.


– Voya Confidential –    12



--------------------------------------------------------------------------------


Confidential Treatment Requested by Voya Financial, Inc.


Section 2.02    Labor and Materials. Supplier shall perform all work necessary
to provide the Services in accordance with this Agreement. Except as explicitly
provided otherwise, Supplier shall furnish and pay for all labor, materials,
services, facilities, equipment, software and resources (including the Supplier
IP and Supplier Resources) necessary to provide the Services and meet its
obligations under this Agreement, excluding the Voya Software to be furnished by
Voya Group.

Section 2.03    Policies. In connection with its provision of the Services,
Supplier shall comply with the Policies. Policies may be maintained on an
internal website or database designated by Voya Group and made accessible to
Supplier. On the first Business Day of each month, Supplier shall review whether
any of such Policies have been updated by checking the first page of each
Policy. If a Policy has been updated and compliance with such update is required
before the first Business Day of the following month, Voya Group shall notify
Supplier directly of such update.

Section 2.04    Reports and Data Feeds. Supplier shall provide the reports
specified in this Agreement, including in Schedule B and the applicable
Statement of Work. To the extent Supplier holds electronically any Voya Data
used to provide the Services, Supplier shall at all times provide Voya Group
with real time access to such Voya Data, except to the extent such access is
unavailable during periods of scheduled and emergency maintenance.

Section 2.05    Relief Event. Supplier shall be excused for its non-performance
of an obligation under this Agreement for as long as, and to the extent,
Supplier's performance of such obligation is directly prevented by (1) the
failure of Voya Group or an Voya Agent to perform any of its obligations under
this Agreement (including, subject to a root cause analysis, a failure of a
system provided by Voya Group or an Voya Agent to perform in accordance with the
requirements explicitly set forth in this Agreement, provided such failure is
not due to an act or omission of Supplier or its Affiliates); (2) a written or
electronic agreement between the applicable Supplier Service Delivery Executive
and Voya Senior Executive to re-direct resources or priorities other than in the
ordinary course of the Services (provided, however, that the applicable Supplier
Service Delivery Executive notifies the Voya Senior Executive prior to such
agreement that such re-direction or re-prioritization shall cause such
non-performance); or (3) incorrect or incomplete information provided by a Voya
Agent that could not have been identified as incorrect or incomplete in
connection with Supplier's performance of the Services or the exercise of
reasonable judgment (collectively, “Relief Events”); provided, however, that
Supplier (a) demonstrates the basis for the Relief Event was the primary cause
of such non-performance, (b) uses commercially reasonable efforts to mitigate
the impact of such Relief Event, (c) continues to use commercially reasonable
efforts (including emergency fixes and workarounds) to perform such obligation
and (d) provides Voya Group notice of such non-performance describing in
reasonable detail the nature of such non-performance as soon as possible after
Supplier (i) knows of such non-performance, but in no event later than one (1)
Business Day after Supplier has such knowledge or (ii) should have known of such
non-performance in which case Supplier shall not be excused until after it
provides notice of the non-performance.

Section 2.06    New Services. “New Services” means functions that Voya Group
requests Supplier to perform under this Agreement: (1) that are in addition to,
and materially different from, the Services; and (2) for which there is no
existing charging mechanism in this Agreement. Voya Group may from time to time
request that Supplier perform New Services. Within a reasonable period of time
after the receipt of such request, Supplier shall prepare and submit to Voya
Group at no charge a proposal for the performance of the New Services (such
proposal shall include necessary and reasonable scoping and analysis of the New
Services in order to be able to specify the applicable personnel, hardware and
Software resources and the applicable Fees), consistent with the procedures


– Voya Confidential –    13



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


set forth in Schedule C. Voya Group shall not be required to accept any such
proposal. Voya Group shall not be obligated to obtain any New Services from
Supplier, nor shall Voya Group be prevented from requesting or obtaining such
services from a third party. If the Parties are in dispute as to whether the
proposed service is a New Service or an in-scope Service, Supplier shall begin
performing the services upon Voya Group’s written instruction to begin work. If
the Parties later agree that the work is a New Service and separately billable,
but the Fees have not been agreed upon, then Voya Group shall pay the applicable
rates set forth in Schedule D or the applicable Statement of Work while the
dispute regarding the Fees is being resolved. If the resource is not covered by
Schedule D or the applicable Statement of Work, Supplier's commercially
reasonable rates consistent with the discounts and rates otherwise provided to
Voya Group shall apply, until the Fees have been resolved. In no event will Voya
Group be obligated to pay for any services other than the then-existing Services
without the written agreement of the Parties. New Services may be performed
under an existing Statement of Work or pursuant to a new Statement of Work.

Section 2.07    Quality Assurance and Continuous Improvement. In performing the
Services, Supplier will, in accordance with leading industry practices,
undertake quality assurance procedures designed to ensure that the Services are
performed with professional quality and reliability. Such procedures shall
include checkpoint reviews, testing, Acceptance, and other procedures for Voya
Group to confirm the quality of Supplier’s performance. Supplier, as part of its
total quality management process, will provide continuous quality assurance and
quality improvement through: (1) the identification and application of proven
techniques and tools from other of its client engagements and internal
processes; and (2) the implementation of concrete programs, practices and
measures designed to improve performance (including the Service Levels).
Supplier will utilize project management tools, including productivity aids and
project management systems, as appropriate in performing the Services. Supplier
will perform root cause analyses pursuant to and in accordance with the
requirements of Schedule E.

Section 2.08    Policies and Procedures Manual. As further described in Schedule
F, Supplier shall (1) develop a management and operations procedures manual
detailing processes required to manage the performance of the Services in
accordance with this Agreement, and (2) deliver a draft to Voya for its review
and approval. A version approved by Voya of such manual must be completed by
Supplier within the time specified in Schedule F or the applicable Statement of
Work (such approved draft shall be the “Policies and Procedures Manual”). Until
such time that the Policies and Procedures Manual is finalized, Supplier shall
follow and comply with Voya Group’s policies and procedures in place prior to
the Effective Date that are made known to Supplier in advance and in writing.
Supplier shall be responsible for maintaining and keeping the Policies and
Procedures Manual current during the Term, with all changes being subject to
Voya’s review and approval, in accordance with the requirements of Schedule F.

Section 2.09    Divestitures and Acquisitions. In the event that Voya Group
divests an entity, business unit or set of assets otherwise comprising a
business, Voya Group may elect either (a) for Supplier to continue to provide
any Services to such divested entity or business as a Service Recipient under
this Agreement, provided that if changes are required to Supplier’s operations
or costs of providing Services in order to continue providing Services to a
divested entity or business (e.g., create a separate environment), the Parties
shall address any incremental costs required to implement such changes through
the Change Procedures; or (b) to remove such divested entity or business from
the receipt of the Services, in which case there will be a corresponding
reduction in volumes and Fees, notwithstanding any limitations to the contrary
in a Statement of Work. To the extent Voya Group elects to continue the
provision of Services, Voya Group shall continue to be responsible for


– Voya Confidential –    14



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


the corresponding Fees and such entity’s or business’ compliance with the
relevant terms of this Agreement. Any divested entity or business receiving
Services in accordance with the foregoing shall have all rights afforded to
Service Recipients under this Agreement. In the event that Voya Group acquires
an entity or business (as a new Affiliate or otherwise), Voya Group may elect to
have Service Provider provide some or all of the Services to such acquired
entity or business in accordance with this Agreement, including to account for
any corresponding increase in volumes and Fees. To the extent such acquired
entity is already receiving services from Supplier that are similar to and could
be replaced by the Services, Voya Group and the acquired entity may elect to
terminate the acquired entity’s agreement (or relevant portions thereof) at no
charge, notwithstanding anything to the contrary in such agreement, and instead
incorporate such services under this Agreement, subject to an equitable
adjustment in the calculation of termination fees under the applicable Statement
of Work as may be necessary to enable Supplier to recover any costs that
Supplier otherwise would have been entitled to recover through the termination
fees of the acquired entity’s agreement in the event of its early termination.

Section 2.10    Transition and Transformation. Supplier will perform its
responsibilities for Transition and Transformation in accordance with the
requirements of Schedule G and the applicable Statement of Work or Project Plan.
Particular provisions related to Voya Group rights with respect to Transition
and Transformation, and remedies for Supplier’s delays and failures, are set
forth therein.

ARTICLE 3    SERVICE DELIVERY ORGANIZATION.

Section 3.01    Service Delivery Organization Members.
(1)
For purposes of this Agreement, Supplier will be responsible for the acts and
omissions of all members of the Service Delivery Organization, and all other
Supplier employees, contractors and agents, to the same extent as if performed
by Supplier.

(2)
All Service Delivery Organization members shall possess the training, skills and
qualifications agreed upon by the Parties and otherwise necessary to properly
perform the Services.

(3)
Before assigning any individual to the Service Delivery Organization, Supplier
shall conduct background checks at the local, state and federal/country level.
Such background check shall include, to the extent permitted by law, (a)
education verification, including verification of diploma; (b) prior employment
verification for all members of the Service Delivery Organization above entry
level (going back no less than five (5) years); (c) social security or other
similar verification, as applicable; (d) felony and misdemeanor criminal checks,
including no less than seven (7) years of criminal history in the jurisdictions
where such individual has lived and/or worked (including, in the United States,
a federal check), and if required by Law, facilitating the fingerprinting of
such individual; (e) confirmation that the applicable persons have necessary
security clearances, visas and work permits; and (f) credit check for members of
the Service Delivery Organization who handle, are responsible for or have access
to any financial transaction data. In addition, just prior to assigning any
individual to the Service Delivery Organization, Supplier will have any such
Service Delivery Organization member performing Services in Voya Service
Locations in the U.S. submit to drug testing, using a five panel test that will
include testing for Amphetamines, Cocaine Metabolites, Marijuana Metabolites
(50) /Cannabinoids, Phencyclidines, Opiates



– Voya Confidential –    15



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


(2000) /Morphines. For clarity, Supplier will pay for all costs associated with
conducting the background checks and drug testing required by this Section.
Supplier shall not assign any individual to the Service Delivery Organization
(i) whose background check is not consistent with the information provided by
such individual or such individual's previous employer, (ii) who has been
convicted of, pled guilty or nolo contendere to a crime involving breach of
trust, dishonesty, injury or attempted injury to any property or person or
(iii) who refuses to provide consent with respect to Supplier's performance of
the background checks described in this Section. Supplier shall (A) maintain a
copy of such background checks during the Term, (B) certify Supplier's
compliance with this Section 3.01(3) to Voya Group upon Voya Group's written
request and (C) if required by Law or upon a Governmental Authority request,
shall provide Voya Group with such copy for its review. Supplier will have the
ongoing duty to inform Voya Group promptly upon learning that any member of the
Service Delivery Organization has been convicted of a felony or failed a drug
test. Should Supplier learn, after assigning an individual to be part of the
Service Delivery Organization, that the individual has been convicted of a
felony or failed a drug test, Supplier will promptly advise Voya Group of such
fact and remove the individual from performing Services.
(4)
Supplier shall validate each person upon assignment to the Service Delivery
Organization as not having been on any of the following lists published and
maintained by the government of the United States of persons or entities with
whom any U.S. person or entity is prohibited from conducting business: the
Denied Persons List, the Unverified List, the Entity List, the Specially
Designated Nationals List, the Debarred List, and the Nonproliferation Sanctions
Lists, all of which can be accessed from the following website:
http://www.bis.doc.gov/complianceandenforcement/liststocheck.htm. Supplier shall
also conduct, at Voya’s request but no more frequently than quarterly, a review
of the lists mentioned above, and shall provide to Voya certification of the
completion of such reviews upon request. Supplier shall report to Voya promptly
if it becomes aware that a member of the Service Delivery Organization is placed
on any of the foregoing lists published by the government of the United States
of persons or entities with whom any U.S. person or entity is prohibited from
conducting business (or any successor list published by the U.S. Government) and
shall promptly, at Supplier’s sole expense and without excusing any of its
performance obligations hereunder, remove any such person or entity from
performing any Services.

(5)
Supplier shall ensure that all Service Delivery Organization members performing
Services in the United States are legally authorized to work in the United
States and free from any legal or contractual restraints prohibiting working or
the exercise of skills when assigned to Voya, including employment agreements or
non-competition agreements with other or former employers. For clarity, in the
event any particular Supplier personnel are not authorized to work in the United
States or cease to be authorized to work in the United States, or Supplier
otherwise has a shortage of such authorized personnel, the lack of authorization
will not serve as an excuse for any of Supplier’s staffing obligations under a
Statement of Work.

(6)
As requested, Supplier shall provide certification that any or all foreign
nationals assigned to perform Services for Voya Group in the United States meet
requirements of immigration Laws, and bear all expenses for obtaining and
maintaining compliance with such Laws. In the United States, applicable
immigration Laws include, but are not limited to, as amended, the Immigration
and Reform Act of 1986, the Immigration and Nationality Act, the L-1 Visa
(Intra-company Transferee) Reform Act of 2004 and the H-1B Visa Reform Act of
2004.



– Voya Confidential –    16



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


(7)
Supplier shall ensure that each member of the Service Delivery Organization
complies with (a) the confidentiality provisions of this Agreement, both during
and after the Term, (b) the provisions of this Article, (c) while such member of
the Service Delivery Organization is at any Voya Group facility, the facility's
policies, codes of conduct and safety requirements applicable to such Voya Group
facility as are made available to such members or Supplier in advance and in
writing, and (d) any applicable Policies. Prior to assigning an individual to
the Service Delivery Organization, Supplier has caused, or shall cause, such
individual to enter into a non-disclosure and assignment of IP and other
proprietary rights agreement no less protective than the form set forth in
Schedule H.


Section 3.02    Key Personnel and Minimum Retention Roles.
(1)
The Key Personnel positions (and, in some cases, the names of individuals
serving as Key Personnel) are as set forth in the applicable Statement of Work.
Subject to the total percentage of Key Personnel not exceeding fifteen percent
(15%) of the Service Delivery Organization, Voya Group may, in its sole
discretion, change the particular Service Delivery Organization member positions
designated as the Key Personnel positions from time to time. Except where a
Statement of Work expressly provides otherwise, Supplier will cause each of the
Key Personnel to be solely dedicated to the Voya account while providing
Services.

(2)
Before assigning any individual as a Key Personnel, whether as an initial
assignment or as a replacement, Supplier shall: (a) notify Voya of the proposed
assignment; (b) introduce the individual to appropriate representatives of Voya
Group and permit such representatives to interview such individual; (c) provide
Voya Group with a resume and any other information available to Supplier
regarding the individual that may be requested by Voya Group; and (d) obtain
Voya's approval for such assignment. If Voya does not approve such individual,
Supplier shall as soon as possible propose a replacement to Voya Group in
accordance with this Section. Supplier shall provide Voya Group with an updated
list of all individuals serving as Key Personnel upon request by Voya.

(3)
Each individual assigned to be a Key Personnel shall not be replaced or
reassigned for the lesser of: (a) the period for which such individual is
required to provide Services in the applicable Statement of Work, or (b) ***
months from the date that such individual first began to serve in such role,
without first receiving Voya Senior Executive’s prior written consent, which may
be withheld in Voya’s sole discretion; provided, however, that Supplier may
replace such Key Personnel if such Key Personnel (i) voluntarily resigns from,
or is dismissed by, Supplier, (ii) dies, is disabled or is placed on long-term
medical leave, (iii) is placed on long-term leave due to family considerations,
analogous to those codified in the Family and Medical Leave Act (FMLA, U.S. PL
103-3), or (iv) is prohibited by law from filling such position (such situations
being referred to as “Allowable Removals”); and provided further that if the
Voya Senior Executive does not consent to a requested reassignment, Supplier may
raise its concerns through the governance procedures.

(4)
Each non-Key Personnel assigned to a Minimum Retention Role on the Voya account
pursuant to a Statement of Work may not be replaced or reassigned for *** months
from the date that such individual first began to serve in such role; provided,
however, that Supplier may replace any such non-Key Personnel owing to an
Allowable Removal.



– Voya Confidential –    17



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


(5)
Except for an Allowable Removal, and separate from the retention requirements
above, Supplier will give Voya at least *** days’ advance notice of a proposed
change in any individual serving in a Key Personnel position or Minimum
Retention Role, and will discuss with Voya Group any objections Voya Group may
have. Prior to such notice, there must be a transition plan that has been
approved in writing by Voya with respect to such position. Supplier will
arrange, at no charge, for the proposed replacement to work side-by-side with
the individual being replaced during the notice period to effectuate a seamless
transfer of knowledge prior to the incumbent leaving the Key Personnel position
or Minimum Retention Role. Subject to an Allowable Removal, Key Personnel may
not be transferred or re-assigned by Supplier until a suitable replacement has
been approved by Voya, and no such re-assignment or transfer may occur at a time
or in a manner that would have an adverse impact on delivery of the Services or
Voya Group’s operations.


Section 3.03    Replacements and Turnover.
(1)
Upon receipt of a notice from the Voya Senior Executive to remove a member of
the Service Delivery Organization and provided Voya Group gives such notice is
in good faith, Supplier shall promptly remove any such Service Delivery
Organization member; provided, however, that in the event the Voya Senior
Executive requests removal of a Service Delivery Organization member because of
such individual's tortious conduct, illegal conduct, failure to comply with
Policies (including noncompliance with Voya Data Safeguards such as failing
phishing tests) or moral turpitude, Supplier shall remove such individual
immediately upon receipt of the request from the Voya Senior Executive.
Notwithstanding the foregoing, Voya agrees that it will not exercise its
discretion to require the removal of any person on the basis of race, color,
religion, national origin, sex, age, disability, sexual orientation or other
characteristics protected by applicable Law.

(2)
Supplier shall as soon as reasonably possible replace any Service Delivery
Organization member who is terminated, resigns or otherwise ceases to perform
the Services with an individual with similar qualifications to perform the
Services and shall otherwise maintain backup and replacement procedures for the
Service Delivery Organization to maintain continuity of the Services without
adversely affecting the performance of the Services or Service Levels.

(3)
For clarity, removals or replacements of Service Delivery Organization members
under this Section 3.03 (or otherwise in accordance with this Agreement,
including with respect to Allowable Removals) do not excuse Supplier from its
obligations under this Agreement.

(4)
Voya and Supplier agree that it is in their mutual best interests to keep the
attrition rate of the Service Delivery Organization to a reasonably low level.
Supplier shall ensure that, for each Statement of Work: (a) separate from and in
addition to the *** month requirement specified in Section 3.02(3) for each
consecutive *** month period beginning on the second anniversary of the Go Live
Date, not more than *** of the Key Personnel will be replaced or reassigned by
Supplier or, if Supplier has *** use Commercially Reasonable Efforts to ***
voluntary resignations, *** from the performance of the Services to which they
are assigned; and (b) for each consecutive *** month period beginning on the
first anniversary of the Go Live Date, not more than *** of Supplier non-Key
Personnel who serve in Minimum Retention Roles will be replaced or reassigned by
Supplier or, if Supplier has ***



– Voya Confidential –    18



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


use Commercially Reasonable Efforts to *** voluntary resignations *** from the
performance of the Services to which they are assigned.

Section 3.04    Subcontracting.
(1)
Supplier shall not subcontract or delegate performance of the Services or
obligations under this Agreement, including to a successor to a Supplier Agent,
without the consent of Voya (in its sole discretion); provided, however, that
Supplier may subcontract or delegate performance of the Services or obligations
under this Agreement without such consent to (a) a wholly-owned Affiliate of
Supplier, (b) a non-wholly owned Affiliate of Supplier, if such ownership
structure is solely due to a requirement of Law, (c) natural persons who are
independent contractors, provided that such independent contractors consist of a
de minimus portion of the Service Delivery Organization and (d) vendors
providing equipment or software and maintenance services in connection with such
equipment or software.

(2)
No subcontracting or delegation shall release Supplier from its responsibility
for its obligations under this Agreement and Supplier shall be responsible for
all acts and omissions of the Supplier Agents, including compliance or any
non-compliance with the terms of this Agreement. Supplier shall be responsible
for all payments to the Supplier Agents. Supplier shall ensure that any entity
to which Supplier subcontracts or delegates any performance of the Services or
any obligations under this Agreement complies with the terms of this Agreement
relevant to the services being provided by such Supplier Agent, and shall have
agreements with subcontractors that reflect such obligations (which may include
replicating the applicable provisions of this Agreement into the subcontract).
Supplier may contract with vendors providing equipment or software and
maintenance services around such equipment or software in accordance with such
vendor’s standard terms and conditions and is not required to pass through any
obligations under this Agreement except to the extent necessary for Supplier to
meet its Service Levels (provided that this sentence does not limit Supplier’s
obligations to Voya Group hereunder).

(3)
To the extent any subcontractor or other Supplier Agent is providing the
Services, or performing any other obligation of Supplier under this Agreement,
use of the term “Supplier” shall include such subcontractor or other Supplier
Agent (i.e., acts and omissions of such parties will be deemed to be acts and
omissions of Supplier). The inclusion of Supplier Agent within the definition of
“Supplier” does not cause any Supplier Agent to be a party to this Agreement (or
be part of the term “Party”). For the avoidance of doubt, subject to ARTICLE 17,
Supplier shall be fully responsible and liable for the acts and omissions of
Supplier Agents to the same extent as if Supplier committed such acts and
omissions.


Section 3.05    Transfer of Voya Personnel. A Statement of Work may set forth
certain requirements and other provisions that will govern any transfer of Voya
Group employees to Supplier in connection with such Statement of Work.

ARTICLE 4    SERVICE LOCATIONS.

Section 4.01    Place of Performance. Supplier shall provide the Services from
the Service Locations as set forth in the applicable Statement of Work. In the
event that Supplier provides Services from any Voya Service Locations,
Supplier's use of any such Voya Service Location shall be subject to Section
4.02 below.


– Voya Confidential –    19



--------------------------------------------------------------------------------


Confidential Treatment Requested by Voya Financial, Inc.


Section 4.02    Voya Service Locations.
(1)
Supplier shall cause all members of the Service Delivery Organization to: (a)
comply with all Voya Service Location rules, regulations, and guidelines of Voya
Group communicated in advance and in writing to, or otherwise known by,
Supplier; (b) confine themselves to areas designated by Voya Group; and (c) be
subject to Voya Group’s badge and pass requirements in effect at the applicable
Voya Service Location.

(2)
All Voya Service Location shall be provided to Supplier on an “as is, where is”
basis, without warranty and shall remain the property of Voya Group. Access to
the Voya Service Location shall be designated by Voya Group in its sole
discretion.

(3)
Supplier shall only use the Voya Service Location for general office purposes or
such other specific purposes agreed to by the Parties. Such use shall only be to
perform Supplier’s obligations under this Agreement, shall be in a reasonably
efficient manner, and shall be in a manner consistent with current use. Supplier
shall keep the Voya Service Locations in good order, shall not commit waste or
damage so the Voya Service Location, and shall not use the Voya Service Location
for any unlawful purpose or act. Use of the Voya Service Location shall not
create a leasehold or other real property interest in favor of Supplier.

(4)
Supplier shall not take any actions, or omit to take any action, that it knows
will cause Voya Group to breach any lease applicable to the Voya Service
Location, and Supplier will be deemed to have knowledge of acts and omissions
that would cause Voya Group to breach any applicable leases if Voya Group
provided Supplier a copy of the applicable lease; provided, however, that Voya:
(a) obtains all landlord consents necessary to permit Supplier to use the Voya
Service Location; and (b) provides prompt notice of any alleged breach (to the
extent Voya Group is provided notice by the landlord) so that Supplier is
permitted to cure the breach.

(5)
If Supplier is using a Voya Service Location in an inefficient manner which is
inconsistent with the manner in which it had been historically used by Voya
Group, Voya Group will be permitted to pass-through to Supplier any increases in
facilities costs and expenses attributable to Supplier’s inefficient use.

(6)
Supplier shall not assign, sublet, or sublicense the Voya Service Location or
make any modifications or alterations so the Voya Service Location without the
prior written consent of Voya.

(7)
Supplier shall (a) only permit the Service Delivery Organization members to have
access to, or to use, the Voya Service Location, and (b) permit Voya Group to
enter the Voya Service Location at any time as necessary for items such as
inspection or maintenance of the Voya Service Location; provided, however, that
Voya Group shall not unduly interfere with Supplier’s performance of its
obligations.

(8)
Members of the Service Delivery Organization may be required, at Voya Group's
discretion, to carry Voya Group's identification credentials while accessing
such space, which shall be surrendered upon demand or completion of such
individual's services. The identification credentials shall be used only as
directed by Voya Group. Supplier shall be liable for any unauthorized use of the
identification credentials by the Service Delivery Organization member. If an
individual who has been given Voya Group identification credentials leaves



– Voya Confidential –    20



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


Supplier's employment or ceases to perform the Services, Supplier shall promptly
identify such individual to Voya Group and return such individual's
identification credentials to Voya Group. In the event such identification
credentials are not promptly returned, Supplier shall promptly provide a written
explanation to Voya Group. If an individual who has been given Voya Group
identification credentials loses such credentials, Supplier shall reimburse Voya
Group for any charges, fees or expenses related to replacing such credentials to
the same extent that Voya Group's own employees must reimburse Voya Group for
any charges, fees or expenses related to lost credentials.
(9)
Voya Group shall provide Supplier the facilities services that Voya Group
customarily provides to its contractor personnel at such space.

(10)
Voya Group may suspend a Service Delivery Organization member's use of any such
Voya Service Location, upon notice to Supplier, if such member fails to use any
such space in accordance with the use terms set forth in this Section 4.02, and
Voya Group's suspension of such member's use of such Voya Service Location shall
not be deemed a Force Majeure Event.

(11)
Supplier's right to use such space shall cease at the end of the Term. Voya
Group may terminate Supplier's use of any such space upon thirty (30) days'
notice to Supplier; provided, however, that Voya Group shall provide comparable
alternative space at another Voya Service Location located within a reasonable
distance of such terminated space, or the Parties may agree on alternative
arrangements, if Supplier does not have alternative space and such termination
would adversely affect Supplier's performance of its obligations.


Section 4.03    Relocations and New Service Locations. Provision of any Services
from any new service location, as well as any additional Service to be performed
from an approved Service Location, must be approved in advance by Voya (in its
sole discretion); provided, however, that such approval shall not be required
(but prior notice shall be required) if the other service location is a building
within a contiguous corporate campus that contains an existing Supplier Service
Location. If Voya rejects any proposed service location, it shall provide the
reason for such rejection. If Supplier requests a relocation to, or use of,
another services location, any incremental cost and expense reasonably incurred
by Voya Group as a result of such relocation or use shall be reimbursed by
Supplier to Voya Group. In addition, Supplier's consolidation of any Service
Locations or movement of a Service from one location to another, and any other
closure of any Service Location by Supplier, must be approved in advance by Voya
and any incremental cost and expense reasonably incurred by Voya Group as a
result of consolidation, movement or closure of any Service Location shall be
reimbursed by Supplier to Voya Group. In the event Voya Group requests that
Supplier provide any Services from any other service location, Supplier shall
relocate the provision of such Services in accordance with such request, and any
incremental cost and expense reasonably incurred by Supplier as a result of
relocation to, or use of, another such service location shall be reimbursed by
Voya Group to Supplier; provided, however, that any incremental cost and expense
reasonably incurred by either Party as a result of a relocation due to a Voya
Group request based on the following shall be the financial responsibility of
Supplier: (1) work being performed from a location not approved in accordance
with this Section, or (2) Supplier's breach of this Agreement that can only be
remedied by relocation, or (3) a reasonably prudent supplier would have
relocated from the location or geography based on the geopolitical,
environmental or other risks of remaining in such area. Supplier shall keep the
Voya Service Locations and Voya Group assets free of any liens arising from the
acts or omissions of Supplier.


– Voya Confidential –    21



--------------------------------------------------------------------------------


Confidential Treatment Requested by Voya Financial, Inc.


ARTICLE 5    COOPERATION WITH OTHER SUPPLIERS.

Section 5.01    Cooperation with Other Suppliers. Supplier shall cooperate with
any Other Supplier, to the extent required for Supplier to provide the Services
in accordance with this Agreement or to the extent required for such Other
Supplier to provide its services to Voya Group. Such cooperation shall include:
(1)
provision of requested and applicable written information concerning the
Services, data and technology used in providing the Services including
information regarding the operating environment, system constraints and other
operating parameters;

(2)
reasonable assistance and support to the Other Suppliers;

(3)
reasonable access to Supplier and Voya Group Systems and architecture
configurations associated with the Services, to the extent reasonably requested
by Other Suppliers; and

(4)
access to and use of the Supplier IP and Supplier hardware to the extent
reasonably requested by Other Suppliers;

provided, however, that provision of such information, assistance, support and
access shall be subject to such Other Supplier being bound by confidentiality
provisions consistent with those in this Agreement and complying with Supplier's
security policies or license restrictions, to the same extent such policies are
applicable to Voya Group under this Agreement.

Section 5.02    Cooperation on Failures. Supplier shall cooperate with the Other
Suppliers and Voya Group to establish the root cause of any failure. To the
extent the root cause of such a failure falls within the responsibility of
Supplier or any of the Other Suppliers to correct, each shall provide to the
others, as requested, reasonable assistance and support regarding the resolution
of the failure. Voya Group shall use commercially reasonable efforts to cause
Other Suppliers to cooperate with Supplier in a manner consistent with this
Article. In no event shall such assistance and support affect the overall
allocation of responsibility between Supplier and the Other Suppliers regarding
(1) Supplier's performance of its obligations under this Agreement (including
Supplier's performing the Services in accordance with the Service Levels) and
(2) any Other Supplier's obligations relating to Voya Group. Supplier shall not
be responsible for performing the Other Suppliers' obligations to Voya Group.

ARTICLE 6    LICENSES AND PROPRIETARY RIGHTS.

Section 6.01    Voya IP. To the extent Supplier requires use of the Voya IP in
connection with providing the Services, Voya grants Supplier a global,
royalty-free, non-exclusive, non-transferable license for Supplier and Supplier
Agents to access, use and copy the Voya IP (but only to the extent permitted by
any applicable third party license agreement). Such license shall be only for
the Term and any Termination Assistance Period thereafter, and shall be limited
to the extent necessary for Supplier and Supplier Agents to perform their
obligations hereunder.

Section 6.02    Supplier IP.
(1)
Except to the extent otherwise expressly provided in an applicable Statement of
Work, or in a separate license agreement between the Parties, (a) to the extent
Voya Group or any



– Voya Confidential –    22



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


other Service Recipients require use of any Supplier IP in connection with the
receipt of the Services, Supplier hereby grants Voya Group and such Service
Recipients during the Term, solely for Voya Group and Service Recipients to
receive the Services, a global, royalty-free, irrevocable, non-exclusive license
to use such Supplier IP; and (b) such license shall extend to *** Voya Group or
Service Recipients to the extent necessary for such services to be ***;
provided, however, that *** confidentiality obligations similar to those of Voya
hereunder.
(2)
Except to the extent otherwise expressly provided in an applicable Statement of
Work, or in a separate license agreement between the Parties, following the Term
(and any Termination Assistance Period thereafter), to the extent Voya Group or
any other Service Recipients reasonably require use of any Supplier IP in
connection with performance or receipt of services that replace any of the
Services, and such Supplier IP is not commercially available to licensees such
as Voya Group, then Supplier hereby grants Voya Group and such Service
Recipients a *** non-exclusive license to use such Supplier IP. Such license
shall extend to *** Voya Group to the extent necessary for such services ***;
provided, however, that *** confidentiality obligations similar to those of Voya
hereunder. Upon Voya Group’s request, Supplier will support such Supplier IP
after such termination or expiration, as follows: (a) if Supplier has a
maintenance and support offering for such Supplier IP, then it shall make such
offering available to Voya Group on commercially reasonable terms and pricing,
and in no event shall such terms and pricing be more restrictive or unfavorable
to Voya Group than offered by Supplier to similar entities in similar
circumstances; or (b) if Supplier does not have such a maintenance and support
offering, then Supplier shall either, at its option, provide such support as
part of Termination Assistance, and thereafter at rates consistent with the
rates in Schedule D and the applicable Statement of Work subject to appropriate
“cost of living” adjustments over time or provide the source code for such
Supplier IP.


Section 6.03    Residual Information. Either Party may, during and after the
Term hereof, use in its business any Residual Information. “Residual
Information” means the ideas, know-how and techniques that would be retained in
the unaided memory of an ordinary person skilled in the art, not intent on
appropriating the proprietary information of the disclosing party. For the
avoidance of doubt, no intellectual property rights are granted under this
Section 6.03, nor does this Section waive or supersede any rights or obligations
set forth in ARTICLE 13.

Section 6.04    Deliverables.
(1)
Unless otherwise agreed to by the Parties, Voya shall own and have all right,
title and interest in and to the Deliverables, as of the moment of their
creation; provided that in no event will Supplier IP or Third Party Materials,
or derivatives thereof be deemed to be Deliverables. Supplier hereby irrevocably
assigns, transfers and conveys to Voya all of its right, title and interest in
and to the Deliverables. Supplier shall execute any documents (or take any other
actions) as may be necessary, or as Voya may reasonably request, to perfect the
ownership of Voya in the Deliverables or otherwise to establish, preserve and
enforce Voya Group’s rights under this Section 6.04. Voya may designate another
entity of Voya Group for the ownership in this Section, in which case the
references to Voya in this Section shall be to such Voya Group entity.

(2)
Supplier agrees that all Deliverables are, to the extent possible under law, a
“work made for hire” (as defined in the United States Copyright Act of 1976 or
other applicable laws).



– Voya Confidential –    23



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


Accordingly, Voya Group will be considered the author of such Deliverables for
all purposes, and Voya Group will be and remain at all stages of completion, the
sole and exclusive owner of Deliverables. To the extent any Deliverable is not
deemed to be a work made for hire, Supplier will assign the rights, title and
interest in and to such Deliverable to Voya Group. If any of the rights, title
and interest in and to a Deliverable cannot be assigned by Supplier to Voya
Group, Supplier hereby grants Voya Group an exclusive, perpetual, royalty-free,
fully paid up, irrevocable, worldwide license (and to permit its Affiliates and
service providers to do the same, and also to sublicense such rights through
multiple tiers) to practice such non-assignable rights, title and interest,
subject to any limitations set forth in the Agreement or an applicable Statement
of Work. Supplier hereby covenants and agrees not to institute or support any
action or claim that any such exploitation of a Deliverable by Voya Group
infringes any of Supplier’s or its employees’ legal or moral rights, and not to
take any other action which will or might interfere with or derogate Voya
Group’s rights granted herein. Further, Supplier will not cause or permit any
liens or encumbrances to be placed against, or grant any security interest in, a
Deliverable (or Voya Group’s Confidential Information). Supplier further agrees
that Voya Group will have the sole and exclusive right to register in its own
name the copyrights and other intellectual property rights in and to the
Deliverables.
(3)
Supplier agrees that, except as may be expressly permitted in a Statement of
Work, (a) Supplier will not incorporate any Supplier IP or Third Party Materials
in any Deliverables, (b) Deliverables will not be derivative works of Supplier
IP or Third Party Materials, (c) Deliverables will not be subject to any open
source licenses, and (d) Deliverables will not otherwise be dependent on
Supplier IP or Third Party Materials to be used or produce the functionality as
intended.

(4)
To the extent Supplier IP or Third Party Materials are incorporated in any
Deliverables, , then Supplier hereby grants to Voya Group a non-exclusive,
perpetual, royalty-free, fully paid up, irrevocable, worldwide license to
access, use, copy, configure, maintain, modify, enhance, install, perform,
display, distribute and (unless the Parties’ agree otherwise in the applicable
Statement of Work) create derivative works of any such Supplier IP or Third
Party Materials (and to permit Service Recipients to do the same, and also to
sublicense such rights through multiple tiers) solely in connection with the
operation, use, exploitation and/or full enjoyment of all rights in and to the
Deliverables, and in accordance with any further terms set forth in the
applicable Statement of Work. The foregoing license does not authorize Voya
Group to separate Supplier IP or Third Party Materials from the Deliverables in
which they are incorporated for creating a standalone product for marketing to
others or use as development tool. For clarity, Voya Group will own all such
Deliverables described in this paragraph, subject to Supplier’s or Third Party
ownership rights in the Supplier IP and Third Party Materials respectively.
Where a Deliverable does not incorporate Supplier IP or Third Party Materials,
but is otherwise dependent on Supplier IP or Third Party Materials, then the
Parties shall agree in the applicable Statement of Work as to how to handle such
dependency (e.g., what rights Voya Group will have in the Supplier IP or Third
Party Materials), including following the termination/expiration of the
applicable Statement of Work.

(5)
Supplier shall provide Voya Group with all Related Documentation (and other
documentation that is IP) that is customarily provided with the applicable type
of Deliverable and such Related Documentation (and other documentation that is
IP) shall be accurate,



– Voya Confidential –    24



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


current and complete and sufficient to enable an individual reasonably skilled
in the applicable subject matter to use and maintain the Related Documentation
without reference to any other person or materials.

Section 6.05    Consents, Approvals and Requests. Supplier shall, at its cost
and expense, obtain, maintain and comply with the Supplier Consents, if any.
Voya Group shall comply with the Supplier Consents. In the event Supplier is
unable to obtain a Supplier Consent, Supplier shall implement (at its own cost
and expense), subject to Voya consent, a work around as necessary to enable
Supplier to provide the Services without such consent. Upon Voya's request,
Supplier shall provide Voya Group with evidence of any Supplier Consent.

Section 6.06    Restrictions. Neither Party shall decompile, disassemble or
reverse engineer any of the IP of the other Party. Each Party grants only the
licenses expressly set forth in this ARTICLE 6 and no other licenses are
granted.

ARTICLE 7    DATA.

Section 7.01    Ownership of Data. As between the Parties, Voya Data will be and
remain the property of Voya Group. Supplier may not use Voya Data for any
purpose other than to render the Services. No Voya Data will be sold, assigned,
leased or otherwise commercially exploited by or on behalf of Supplier (or any
Supplier Agent). Neither Supplier nor any Supplier Agent may possess or assert
any lien or other right against or to Voya Data. To the extent Supplier has or
acquires any rights in Voya Data, Supplier hereby irrevocably assigns, transfers
and conveys to Voya (or the entity of Voya Group designated by Voya) all of its
right, title and interest in and to Voya Data. Upon Voya Group's request,
Supplier shall execute any documents (or take any other actions) as may be
necessary, or as Voya Group may request, to enforce the rights of Voya Group in
Voya Data. If such other actions impose a material cost on Supplier, such other
actions shall be at Voya Group's cost and expense, unless such other actions are
required as a result of a Supplier act or omission, in which case such other
actions shall be at Supplier's cost and expense.

Section 7.02    Correction of Errors. Supplier shall promptly (1) notify Voya
Group of any errors or inaccuracies in, or loss of, Voya Data if and when
Supplier becomes aware of such errors or inaccuracies, (2) correct any such
errors, inaccuracies or loss (including, restoring such Voya Data to the last
backup, if necessary) at its cost and expense to the extent such errors,
inaccuracies or loss are caused by Supplier's act or omission (unless such act
or omission was taken at the direction of Voya Group) and (3) correct any such
errors, inaccuracies or loss (including, restoring such Voya Data to the last
backup, if necessary) upon Voya Group's request and at Voya Group's cost and
expense to the extent such errors, inaccuracies or loss are (a) not caused by
Supplier's act or omission or (b) caused by Supplier's act or omission taken at
the direction of Voya Group. In the event of a dispute as to which Party caused
such error, or inaccuracy, Supplier shall promptly correct such error,
inaccuracy or loss at its cost and expense as directed by Voya Group pending the
resolution of such dispute in accordance with the Dispute Resolution Procedures.
If it is determined through the Dispute Resolution Procedures that Supplier did
not cause such error, inaccuracy or loss, Voya Group shall compensate Supplier
(using the applicable rates set forth in Schedule D) for Supplier's performance
of the services necessary to correct such error, inaccuracy or loss.

Section 7.03    Data Security.
(1)
General. Supplier will establish and maintain (i) administrative, technical, and
physical safeguards designed to protect against the destruction, loss, or
alteration of Confidential



– Voya Confidential –    25



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


Information, and (ii) appropriate security measures designed to protect
Confidential Information, which measures meet or exceed the requirements of this
Agreement and all applicable Laws relating to personal information security in
its performance of Services. Supplier also will comply with the requirements of
Schedule I. Without limiting the generality of the foregoing, Supplier will
implement and maintain the following information security controls:
(a)    privileged access rights will be restricted and controlled;
(b)
an inventory of assets relevant to the lifecycle of information will be
maintained;

(c)
network security controls will include, at a minimum, firewall and IDS services;

(d)
detection, prevention and recovery controls to protect against malware will be
implemented;

(e)
information about technical vulnerabilities of Supplier’s information systems
will be obtained by Supplier and evaluated by Supplier in a timely fashion and
appropriate measures taken to address the risk;

(f)
detailed event logs recording user activities, exceptions, faults, access
attempts, operating system logs, and information security events will be
produced, retained and regularly reviewed by Supplier;

(g)
development, testing and operational environments will be separated to reduce
the risks of unauthorized access or changes to the operational environment; and

(h)
within a cloud environment, the network will be segregated so that Voya Data is
separated from all other data using perimeter security mechanisms such as
firewalls.

(2)
Information Security Policies. Supplier will implement and maintain written
policies and procedures that address the following areas:

(a)
information security;

(b)
data governance and classification;

(c)
access controls and identity management;

(d)
asset management;

(e)
business continuity and disaster recovery planning and resources;

(f)
capacity and performance planning;

(g)
systems operations and availability concerns;

(h)
systems and network security;

(i)
systems and application development, quality assurance and change management;



– Voya Confidential –    26



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


(j)
physical security and environmental controls;

(k)
customer data privacy;

(l)
patch management;

(m)
maintenance, monitoring and analysis of security audit logs;

(n)
vendor and third party service provider management; and

(o)
incident response, including clearly defined roles and decision making authority
and a logging and monitoring framework to allow the isolation of an incident.

Supplier will assign an owner to each policy, who will have responsibility for
developing, reviewing and periodically evaluating the policy. The policy review
process will include assessing opportunities for improvement and evaluating
Supplier’s approach to managing information security in response to changes
within the organization or in the legal, technical or business environment. Each
policy, including as revised, is subject to Voya’s review and approval with
respect to its application to the Services and this Agreement.


(3)
Subcontractors. Supplier will implement and maintain policies and procedures
designed to ensure the security of Confidential Information and related systems
that are accessible to, or held by, subcontractors. Supplier will not allow any
subcontractor or other third parties to access Supplier’s (or any of Voya
Group’s) systems or store or process sensitive data, unless such subcontractor
or third party have entered into written contracts with Supplier that require,
at a minimum, the following:

(a)
the use of *** authentication to limit access to sensitive data and systems;

(b)
the use of encryption to protect sensitive data in transit, and the use of
encryption or other mitigating controls to protect sensitive data at rest;

(c)
notice to be provided within *** in the event of a cyber security incident;

(d)
*** in the event of a cyber security incident that results in loss;

(e)
the ability of Supplier or Supplier Agents to perform cyber security audits; and

(f)
representations and warranties concerning information security.

Supplier will review its subcontractors annually to ensure each subcontractor’s
security practices are current, commercially reasonable, and in compliance with
the terms of this Agreement. If Supplier determines that any subcontractor fails
to meet the requirements set forth herein, Supplier will promptly notify Voya
Group and take the necessary steps to remediate such failure. If Supplier is
unable to remediate such failure to Voya Group’s reasonable satisfaction, Voya
may immediately terminate this Agreement (in whole or in part) for material
breach, but subject to the provisions of Section 19.02(1).


(4)
Encryption Standards, Multifactor Authentication and Protection of Confidential
Information.



– Voya Confidential –    27



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


(a)
Supplier will implement and maintain cryptographic controls for the protection
of Confidential Information, including the following:

(i)
use of encryption to protect Confidential Information, either stored or
transmitted, including use of an encryption standard equal to or better than ***
(or such higher encryption standard required by applicable law) to encrypt
Confidential Information in transit over un-trusted networks;

(ii)
use of *** to verify the authenticity or integrity of stored or transmitted
Confidential Information;

(iii)
use of *** to provide evidence of the occurrence or nonoccurrence of an event or
action;

(iv)
use of *** to authenticate users and other system entities requesting access to
or transacting with system users, entities and resources; and

(v)
development and implementation of policies on the use, protection and lifetime
of cryptographic keys through their entire lifecycle.

(b)
In addition to the controls described in Section 7.03(4)(a) above, Supplier will
(i) implement *** authentication for (A) customer and administrator access to
web applications that capture or display Confidential Information, (B)
privileged access to database servers that allow access to Confidential
Information or administrator consoles used to modify security configurations on
the system or network, and (C) all access to internal systems and data from an
external network; (ii) ensure that no PII or other Confidential Information is
(A) placed on unencrypted mobile media, CDs, DVDs, equipment, or laptops or (B)
accessed from or located ***; and (iii) ensure that media containing
Confidential Information is protected against unauthorized access, misuse or
corruption during transport.

(5)
Information Security Roles and Responsibilities. Supplier will employ personnel
adequate to manage Supplier’s information security risks and perform the core
cyber security functions of identify, protect, detect, respond and recover. 
Supplier will designate a qualified member of the Service Delivery Organization
to serve as its Chief Information Security Officer (“CISO”) responsible for
overseeing and implementing its information security program and enforcing its
information security policies.  Supplier will define roles and responsibilities
with respect to information security, including by identifying responsibilities
for the protection of individual assets, for carrying out specific information
security processes, and for information security risk management activities,
including acceptance of residual risks. These responsibilities will be
supplemented, where appropriate, with more detailed guidance for specific sites
and information processing facilities.

(6)
Segregation of Duties. Supplier shall segregate duties and areas of
responsibility in order to reduce opportunities for unauthorized modification or
misuse of Supplier’s assets and ensure that no single person can access, modify
or use assets without authorization or detection. Supplier shall design the
controls to separate the initiation of an event from its authorization. If
segregation is not reasonably possible, Supplier shall utilize other controls,
such as monitoring of activities, audit trails and management supervision.  In
addition,



– Voya Confidential –    28



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


Supplier shall separate development, testing, and operational environments to
reduce the risks of unauthorized access or changes to the operational
environment.
(7)
Information Security Awareness, Education and Training. Supplier will provide
regular information security education and training to all members of the
Service Delivery Organization, as relevant for their job function.  In addition,
Supplier will provide mandatory training to information security personnel and
require key information security personnel to stay abreast of changing cyber
security threats and countermeasures.

(8)
Vulnerability Assessments. Supplier will conduct *** vulnerability assessments
that meet the following criteria:  (a) all servers and network devices must be
scanned at least ***; (b) all findings must be risk rated; (c) all findings must
be tracked to closure based on risk; and (d) tools used for scanning must have
signatures updated at least monthly with the latest vulnerability.  Supplier
will implement and maintain a formal process for tracking and resolving issues
in a timely fashion. Upon Voya Group’s reasonable request, and subject to any
more specific reporting or other obligations in a Statement of Work, Supplier
will provide to Voya Group a summary of the findings of Supplier’s most recent
vulnerability assessment. ***.

(9)
Physical and Environmental Security. Supplier will implement measures designed
to make all sites physically secure, including:  (a) sound perimeters with no
gaps where a break-in could easily occur; (b) exterior roof, walls and flooring
of sound construction and all external doors suitable protected against
unauthorized access with control mechanisms such as locks, bars, alarms, etc.;
(c) all doors and windows locked when unattended; (d) equipment protected from
power failures and other disruptions caused by failures in supporting utilities;
(e) *** and (g) visitor sign-in/ mandatory escort at site.

(10)
Data Security Breach Notification.

(a)
If Supplier knows of any circumstance that may constitute or result in a Data
Security Breach constituting a meaningful threat to Voya Group’s Data, including
any threat or perceived threat that may prevent Supplier from complying with all
of Voya Group’s applicable security requirements set forth in this Agreement and
the Voya Data Safeguards, Supplier will: (i) immediately (and in any event
within *** hours after Supplier, or its Affiliate or subcontractor learns of
such Data Security Breach) report such Data Security Breach to Voya by sending
an email to ML-US-USFSIncidents@voya.com, summarizing in reasonable detail the
effect on Voya Group, if known, and designating a single point of contact at
Supplier who will be available to Voya Group *** for information and assistance
related to the Data Security Breach; (ii) investigate such Data Security Breach,
perform a root cause analysis, develop a corrective action plan and take all
necessary corrective actions; (iii) mitigate, as expeditiously as possible, any
harmful effect of such Data Security Breach and cooperate with Voya Group in any
reasonable and lawful efforts to prevent, mitigate, rectify and remediate the
effects of the Data Security Breach; (iv) provide a written report to Voya Group
containing all information necessary for Voya Group to determine compliance with
all applicable Laws, including the extent to which notification to affected
persons or to government or regulatory authorities is required; (v) provide Voya
Group with *** information; and (vi) cooperate with Voya Group in providing any
filings, communications, notices, press releases or



– Voya Confidential –    29



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


reports related to such Data Security Breach.  The content of any public
filings, communications, notices, press releases or reports by Cognizant related
to any Data Security Breach must be approved by Voya to the extent they could be
used to identify Voya Group, its Service Recipients or any of its customers
prior to publication or communication thereof, such approval not to be
unreasonably withheld or delayed.
(b)
Without limiting any other rights or remedies that may be available to Voya
Group, Supplier shall be responsible for and will be liable to pay or reimburse
Voya Group for any reasonable costs, reasonable expenses or damages associated
with any Data Security Breaches to the extent *** caused by the failure of
Supplier to comply with its obligations under this Agreement ***, including: (i)
expenses incurred to provide notice to persons affected by the Data Security
Breach and to law-enforcement agencies, regulatory bodies or other third parties
as required to comply with Law, ***; (ii) expenses incurred by Voya Group to ***
to comply with applicable Laws and/or relevant industry standards; (iii)
expenses related to any reasonably anticipated and commercially recognized
consumer data breach mitigation efforts, including costs associated with the
offering of credit monitoring, identify theft protection or other similar
mitigation products for a period of at least *** months or such longer time as
is required by applicable Laws or standard practices, or any other similar
protective measures designed to mitigate any damages to the affected persons;
(iv) expenses incurred to retain a call center or to develop any internal or
external communication materials if reasonably necessary in order to respond to
inquiries regarding the Data Security Breach for a period of *** or such longer
time as is reasonably required by Law ***; and (v) fines, penalties that Voya
Group pays to any governmental or regulatory authority under legal or regulatory
order as a result of the Data Security Breach; and (vi) reasonable actual
expenses incurred ***.

(11)
Risk Assessment. Upon Voya Group’s request no more than once per year, Supplier
will complete Voya Group’s Vendor Risk Assessment process (“VRA Process”), which
includes Suppliers obligations under Section 12.03.  Supplier’s most recently
completed VRA questionnaire is attached as part of Schedule I. Supplier
represents and warrants that, as of the Effective Date, the statements in such
completed questionnaire are true and correct in all material respects; Supplier
will notify Voya Group promptly in writing if any such statement is no longer
true and correct in all material respects, which notice will specify in
reasonable detail the reason(s) for the same.  Supplier will not knowingly
provide any false, misleading or incomplete information in connection with the
VRA process.  With respect to Supplier’s administrative, technical and physical
safeguards to protect Confidential Information, Supplier will notify Voya Group
prior to making any change that Supplier should reasonably have known could
adversely affect the controls or standards of protection previously specified or
approved through the VRA process.  Supplier’s failure to meet or exceed any of
the requirements, standards, or controls set forth in Supplier’s most recently
completed VRA questionnaire at any time during the Term will constitute a
material breach of this Agreement by Supplier, upon which Voya will have the
right to terminate this Agreement (in whole or in part), immediately upon
written notice to Supplier, but subject to the provisions of Section 19.02(1).



– Voya Confidential –    30



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


(12)
Penetration Testing. If any Services to be provided by Supplier include the
hosting or support of (a) one or more externally facing applications that can be
used to access systems that store or process Voya Data, or (b) one or more
internal applications that store or process data classified by Voya Group as
“Confidential” or “Secret”, the terms of this Section 7.03(12) will apply. 
Every twelve (12) months during the Term and prior to any major changes being
moved into production, Supplier will conduct a Valid Penetration Test on each
application described in clause (a) or (b) above.  As used herein, a “Valid
Penetration Test” means a series of tests performed by a third-party certified
testing professional or a team of third-party certified professionals, which
tests mimic real-world attack scenarios on the information system under test and
include the following: (A) information-gathering steps and scanning for
vulnerabilities; (B) manual testing of the System for logical flaws,
configuration flaws, or programming flaws that impact the System’s ability to
ensure the confidentiality, integrity, or availability of Voya Group’s
information assets; (C) system-compromise steps; (D) escalation-of-privilege
steps; and (E) assignment of a risk rating for each finding based on the level
of potential risk exposure to Voya Group’s brand or information assets.  Within
thirty (30) days after the completion of each Valid Penetration Test, Supplier
will review the results of such Valid Penetration Test with Voya Group and
provide the following documentation for Voya Group’s review: (i) the penetration
test report (which may be redacted to ensure confidentiality of the technical
details of the flaws in the system under test) showing the testing methodology
used for performing the testing, which report will include information-gathering
steps, vulnerability scanning, manual testing, system compromise, and escalation
of privilege steps; (ii) a timeline for remediation of any issues identified in
the report; and (iii) a timeline for other penetration-testing activity until
the next annual review.

(13)
Cyber Security Response Planning. The Parties will cooperate to ensure a
coordinated response to any cyber security incident that impacts Supplier or the
Services provided to Voya Group hereunder.  Such cooperation will include,
without limitation, designating a single point of contact, with a back-up*** and
documenting processes and procedures to be followed in the event of a cyber
security incident.  In addition, upon Voya Group’s request, no more than once
per year, Supplier will participate in a cyber security response exercise
arranged by Voya Group, which will include making qualified members of the
Service Delivery Organization available by teleconference for up to three (3)
Business Days (no more than eight (8) hours per day) to simulate a coordinated
response to a hypothetical cyber security incident. The framework for such
exercise will be based on an industry standard or practice.


Section 7.04    Privacy and PII. To the extent required in order to comply with
applicable Law concerning processing of PII, each Party shall cause its
respective Affiliates to execute a data transfer agreement and to make such
amendments to such agreement as may be required under applicable Law from
time-to-time. With respect to any PII, Supplier shall:
(1)
process all PII accessed, obtained, developed, or processed by Supplier only to
perform its obligations under this Agreement and as specifically permitted by
this Agreement, and/or as otherwise instructed in writing from time-to-time by
Voya Group;

(2)
not use such PII for any other purpose including for its own commercial benefit;

(3)
treat all PII as Confidential Information;



– Voya Confidential –    31



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


(4)
ensure that all PII accessed, obtained, developed, or processed by Supplier on
behalf of Voya Group is not subject to unauthorized alteration or deletion,
accidental or unlawful destruction, accidental loss or alteration while such PII
is under the control of Supplier;

(5)
ensure that all appropriate administrative, technical and physical measures are
taken to protect PII under the control of Supplier against unauthorized
disclosure or access and against all other unlawful forms of processing to meet
or exceed the requirements of the Voya Data Safeguards;

(6)
comply with the provisions of this Agreement and the reasonable instructions of
Voya Group to return, store or destroy the PII;

(7)
comply with all applicable Laws with respect to processing of PII and take any
additional steps reasonably requested by Voya Group to comply with any
notification or other obligations required under such Laws;

(8)
limit access to and possession of PII only to those members of the Service
Delivery Organization whose responsibilities under this Agreement reasonably
require such access or possession;

(9)
notify Voya Group promptly upon becoming aware of a breach of any of the
forgoing clauses in this Section;

(10)
notify Voya Group prior to making any change with respect to Supplier's
administrative, technical and physical measures to protect PII that Supplier
should reasonably have known could adversely affect the controls or standards of
protection previously specified or approved;

(11)
notify Voya Group promptly (and in any event no later than *** days after
receipt) of any communication received from a Data Subject relating to the
security of such Data Subject's PII or rights to access, modify or correct his
or her PII that is outside of the usual course of Services, and comply with all
reasonable instructions of Voya Group before responding to such communications;

(12)
permit Voya Group or its designees to inspect a Service Location upon *** prior
written notice to ensure Supplier's compliance with Voya Group's “clean desk”
policy and other applicable Voya Data Safeguards, subject to the limitations set
forth in Section 12.04; and

(13)
cause the members of the Service Delivery Organization to attend such training
as the Voya Group may request from time to time with respect to PII.


Section 7.05    Regulatory Information. Supplier shall promptly provide to Voya
Group any information or records maintained by Supplier in connection with the
Services that are requested by any Governmental Authority or otherwise required
to answer any inquiries from any Governmental Authority.

Section 7.06    HIPAA Compliance. Supplier shall provide the Services and
process all PHI in accordance with HIPAA.  All processing of PHI by Supplier
shall be in accordance with, and subject to the executed HIPAA Business
Associate Agreement in the form set forth in Schedule J (the “BAA”).  In the
event of a conflict between the terms and conditions of the BAA and the terms
and conditions


– Voya Confidential –    32



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


of this Agreement, the terms and conditions of the BAA shall govern. Supplier
shall, with respect to any PHI:  (1) comply with the BAA and the provisions set
forth in Section 7.03(4); (2) make no attempt to identify PHI that has been
partially de-identified; and (3) not contact the individuals to whom the PHI
pertains except to the extent it is required to do so under this Agreement.

Section 7.07    Information Security Audit. Notwithstanding the foregoing,
Supplier agrees that, subject to the provisions set forth in Section 12.04, a
Voya Auditor may from time-to-time conduct on-site inspections to review and
assess the adequacy of Supplier's information security measures and Supplier
shall, at no additional cost or expense to Voya Group, promptly remedy all
deficiencies found as a result of such assessment.

ARTICLE 8    ACCEPTANCE PROCEDURES.

Section 8.01    Acceptance Criteria.
(1)
All Services, Milestones and Deliverables will be subject to review and
Acceptance by Voya Group. The Parties shall comply with the Acceptance
Procedures set forth in this ARTICLE 8 and/or the applicable Statement of Work
or Project Plan.

(2)
The Acceptance Criteria for each Acceptance Element shall be set forth in the
applicable Statement of Work or Project Plan for the Project under which such
Acceptance Element is to be completed.

(3)
The Acceptance Criteria may include the procedures and criteria for testing
whether the applicable Acceptance Element meets the relevant requirements,
including:

(a)
measurable and objective details of the criteria to be met and the results which
must be produced for the Milestone or Deliverable to meet the Acceptance
Criteria; and

(b)
the Party who shall undertake the Acceptance Testing.

(4)
For each Acceptance Element, in the absence of any documented Acceptance
Criteria mutually agreed by the Parties, the Acceptance Criteria will be as
reasonably determined by Voya Group, and based on relevant past practice (if
any) with Supplier on Acceptance Criteria as it relates to the particular
Acceptance Element.

(5)
Unless otherwise set forth in the applicable Acceptance Criteria, Statement of
Work or Project Plan, Supplier shall provide each written Deliverable to Voya
Group in electronic format, on such media or in such manner as Voya Group may
reasonably request.

(6)
Acceptance of a Milestone is predicated on the successful completion of any
applicable Deliverables related to such Milestone.


Section 8.02    Review and Acceptance of Milestones and Deliverables.
(1)
Supplier shall provide Voya Group with reasonable prior notice of when Supplier
believes such Milestone will be achieved or when Voya Group will be receiving
such Deliverable, for purposes of review and Acceptance.



– Voya Confidential –    33



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


(2)
During the Review Period, Voya Group may review such Milestone or Deliverable to
ascertain whether it complies with its Acceptance Criteria.

(3)
Unless otherwise specified in the Acceptance Criteria for such Milestone or
Deliverable, the Review Period for a particular Milestone or Deliverable shall
be fifteen (15) Business Days from when (a) Supplier notifies Voya Group that
Supplier believes the Milestone is ready for Voya Group’s review or (b) the
Deliverable is delivered or transmitted to Voya Group; provided, however, that
if Voya Group requests an extension in writing prior to the end of such Review
Period, then such period shall be extended an additional ten (10) Business Days
or such shorter time requested by Voya Group. In the event Voya Group rejects
the Milestone or Deliverable for its failure to satisfy the Acceptance Criteria,
Voya Group will notify Supplier and provide reasonable details of the failures,
errors or non-conformities.

(4)
If Voya Group does not Accept or reject a Milestone or Deliverable by the end of
the Review Period, then:

(a)
If Voya Group did not extend the initial Review Period in accordance with
Section 8.02(3) above, then Supplier shall so inform the Voya Senior Executive
in writing, and Voya Group will be given an additional Review Period of five (5)
Business Days from receipt, or such other period agreed by the Parties for such
Milestone or Deliverable. If Voya Group does not notify Supplier of its
Acceptance or rejection of such Milestone or Deliverable prior to the end of the
second Review Period, then Voya Group will be deemed to have Accepted such
Milestone or Deliverable; or

(b)
If Voya Group extended the initial Review Period in accordance with Section
8.02(3) above, then there shall be no second Review Period and Voya Group will
be deemed to have Accepted such Milestone or Deliverable.

For clarity, Acceptance will occur only as described above in this Section 8.02,
and no Milestone or Deliverable will otherwise be deemed to be Accepted by Voya
Group, including based on payment or use of such Milestone or Deliverable.
(5)
If Voya Group rejects any Milestone or Deliverable for failure to meet the
Acceptance Criteria, Supplier shall, subject to Section 8.05 below, promptly
(and in any event within five (5) Business Days, unless the Parties mutually
agree otherwise) correct and remedy any failures, errors or non-conformities
reported by Voya Group, at no additional cost to Voya Group. After such
Milestone or Deliverable has been corrected as described above, Supplier shall
provide the revised Milestone or Deliverable to Voya Group, whereupon the
procedures set out in this Section 8.02 will be repeated, in each case subject
to Section 8.05 below, until Acceptance is achieved.


Section 8.03    Project Phases and Milestones.
(1)
Project Plan. Each Project Plan shall specify the phases of the applicable
Project (each, a “Project Phase”) and the Acceptance Elements applicable to the
Project and each Project Phase, including:

(a)
the Completion Date for each Acceptance Element;

(b)
the time period during which Acceptance Testing is to be performed;



– Voya Confidential –    34



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


(c)
the dates by when Acceptance Testing is scheduled to commence and be completed
(and may also include dates by which Supplier must complete any remediation that
may be necessary to address and resolve nonconformities); and

(d)
any applicable Milestone Credits for failure to achieve Acceptance for a
Milestone by its Completion Date.

(2)
Project Phase Review Meetings. At the end of each of Project Phase, the Parties
shall hold a review meeting to assess the status of completion and the quality
of Supplier’s activities relevant to the completion of such Project Phase,
together with an assessment as to whether the associated Acceptance Elements
have been achieved.

(3)
Project Delays and Milestone Credits.

(a)
If Supplier becomes aware of any circumstances that may reasonably be expected
to jeopardize the timely and successful completion (or delivery) of any
Acceptance Element by its Completion Date, Supplier shall promptly notify Voya
Group of such possibility and use commercially reasonable efforts to avoid or
minimize any delays in performance; provided, however, that Supplier shall
remain responsible for the original Completion Date for such Acceptance Element
except as otherwise provided under Section 2.05.

(b)
In any such case, Supplier shall allocate additional resources to the Project
(except to the extent none are reasonably available) to attempt to meet the
Completion Date for such Acceptance Element. Such additional resources will be
provided without any additional fees to Voya Group; provided, however, to the
extent the triggering circumstance was due to Voya Group’s failure, then any
such additional resources would be subject to the Change Procedures.

(c)
[Reserved]

(d)
In addition, Supplier shall offset any accrued undisputed Milestone Credits
against the next invoice issued to Voya Group.

(e)
Milestone Credits shall not be construed as a penalty or as liquidated damages
for any failure to achieve Acceptance of a Milestone prior to its Completion
Date, nor shall Milestone Credits be deemed to constitute Voya Group’s sole
remedy, exclusive or otherwise, for any damages caused by such a failure.
Milestone Credits shall be in addition to any other monetary and non-monetary
remedies available to Voya Group under this Agreement, at law, or in equity,
provided, however, the amount of any damages payable to Voya Group in connection
with the applicable Milestone failure will be reduced by the amount of any
Milestone Credit paid to Voya. Supplier hereby irrevocably waives any claim or
defense that Milestone Credits are not enforceable or that they constitute a
sole and exclusive remedy of Voya Group with respect to any such failure.


Section 8.04    Acceptance Testing.
(1)
General.



– Voya Confidential –    35



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


(a)
In accordance with the responsibilities allocated to each Party in the
applicable Statement of Work and Project Plan or as otherwise determined by Voya
Group, Supplier shall either conduct Acceptance Testing of each Acceptance
Element or provide Voya Group with the cooperation and assistance required or
requested by Voya Group in connection with Voya Group’s Acceptance Testing,
including any necessary technical support, assistance and advice to resolve any
open questions or issues during Acceptance Testing.

(b)
In all instances, Supplier shall perform such tests as it reasonably determines
are necessary to satisfy itself that Voya Group (or Supplier, as applicable)
should commence the performance of Acceptance Testing in accordance with the
applicable Statement of Work and Project Plan.

(2)
Go Live Milestones – Service Readiness Tests.

(a)
For each Project or portion of a Project that includes a Go Live Milestone, the
provisions of this Section 8.04(2) shall apply with respect to such Go Live
Milestone.

(b)
Supplier shall provide Voya Group reasonable notice of the dates and times at
which Supplier will perform the Service Readiness Tests (as described below) for
the Go Live Milestone. Supplier shall permit Voya Group and any third party
appointed by Voya Group to attend the performance of such tests.

(c)
Each Go Live Milestone shall only be achieved when Supplier has successfully
completed the Service Readiness Tests and the results (including Deliverables)
are shared with and Accepted by Voya Group.

(d)
The applicable Statement of Work or Project Plan may set forth the Service
Readiness Tests and the associated Acceptance Criteria for each Go Live
Milestone, so as to assess whether Supplier is ready to start performing the
applicable Services in a live production environment and in place of Voya Group
and/or any outgoing service provider (including, where relevant, an assessment
of the performance, functionality, scalability and integration of the system and
its constituent parts); provided, however, in the absence of any documented
Acceptance Criteria in the Statement of Work or Project Plan, the Acceptance
Criteria instead shall be reasonably determined by Voya Group and based on
relevant past practice (if any) with Supplier.

(e)
Notwithstanding that Voya Group may have Accepted certain related Acceptance
Elements prior to the performance of the Service Readiness Tests for a Go Live
Milestone, Voya Group may, as part of the testing of the Go Live Milestone,
re-perform Acceptance Testing against the original Acceptance Criteria with
respect to such Acceptance Elements as Voya Group considers reasonably
appropriate. If any such re-tested Acceptance Element is rejected by Voya Group
based on a failure to meet the original Acceptance Criteria that could not
reasonably have been ascertained during the Review Period for the Acceptance
Element, Supplier shall promptly remedy such non-conformities identified by Voya
Group and resubmit such Acceptance Element for testing and Acceptance.



– Voya Confidential –    36



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


(f)
The Service Readiness Tests, at a minimum and in the absence of any agreement
between the Parties to the contrary, shall include:

(i)
technology readiness testing;

(ii)
security testing;

(iii)
business continuity/failover testing;

(iv)
main process scenario testing;

(v)
end-user testing;

(vi)
hand-off testing; and

(vii)
quality of transaction testing.


Section 8.05    Additional Terms on Acceptance and Rejection.
(1)
When Voya Group has confirmed that Supplier has satisfied the relevant
Acceptance Criteria with respect to an Acceptance Element, Voya Group shall
issue its Acceptance of such Acceptance Element, and where applicable, such
Project Phase.

(2)
If Supplier fails to deliver any Acceptance Element by its required delivery
date, or if any Acceptance Element is not corrected after Supplier has had one
opportunity following Voya Group’s rejection, then in either case Voya Group may
do one or more of the following without prejudice to any other rights and
remedies available to Voya Group in this Agreement, at law or in equity:

(a)
engage a third party to remedy the defects, errors or failures preventing the
Acceptance Criteria from being met, and recover the reasonable additional costs
in doing so from Supplier, such recovery to be capped at an amount equal to an
equitable percentage of the Fees for the Acceptance Element (based on the
relative size, *** of the component of the Acceptance Element that is subject to
the defect/error/failure); in which case Supplier shall provide all assistance
reasonably required by Voya;

(b)
require Supplier to continue working to correct the applicable non-conformity in
accordance with Section 8.05(3), at no additional cost;

(c)
refuse the Acceptance Element (in each case in whole or in part in Voya Group's
sole discretion), in which case Voya Group shall return the Acceptance Element
and Supplier shall promptly credit to Voya Group the amounts paid in respect of
such Acceptance Element or a portion thereof; and

(d)
where the failure of the Acceptance Element to achieve Acceptance materially
impacts the benefit that Voya Group can derive from other Acceptance Elements,
reject the Acceptance Element and all such other materially impacted Acceptance
Elements, and return all rejected Acceptance Elements to Supplier, in which case



– Voya Confidential –    37



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


Supplier shall promptly credit to Voya Group the amounts paid in respect of the
rejected items..
(3)
If Voya Group requires Supplier to correct the non-conformity, Supplier shall
promptly, at Supplier’s sole cost and expense, correct the non-conforming
Acceptance Element so that it conforms with the Acceptance Criteria in
accordance with the time lines set forth in the Project Plan or applicable
Statement of Work, or if no applicable dates are set forth, within five (5)
Business Days or such other period of time mutually agreed by Voya Group and
Supplier, and complete and resubmit such Acceptance Element to Voya Group for
further review.

(4)
Upon any resubmission pursuant to Section 8.05(3), the applicable Party shall
conduct Acceptance Testing for such Acceptance Element and Voya Group shall have
the rights set forth above.

(5)
Notwithstanding a failure to achieve Acceptance of an Acceptance Element or Go
Live Milestone, Voya Group shall have the right to require Supplier to proceed
with the provision of Services, including in respect of further Deliverables,
Milestones or phases following the relevant Go Live Milestone, provided that if
Supplier does so:

(a)
Supplier shall promptly provide such unapproved or non-Accepted Acceptance
Elements to Voya Group, for Voya Group to review pursuant to the procedures
above, provided that such review period will be limited to five (5) Business
Days (unless mutually agreed otherwise);

(b)
any rework performed by Supplier as a result of failing to have the Acceptance
Element approved when required, shall not be chargeable to Voya Group and shall
be performed at Supplier's cost; and

(c)
where Supplier does continue to perform the Services in the situations described
in this Section 8.05(5), Supplier shall not be entitled to claim relief in
relation to any failure or delay in the performance of the Services to the
extent related to a failure in having the Acceptance Element approved.


ARTICLE 9    FEES AND INVOICING.

Section 9.01    Fees. Voya Group shall pay to Supplier the fees, not otherwise
disputed in good faith, as set forth in Schedule D and the applicable Statement
of Work for the performance of the Services described in such Statement of Work
(the “Fees”) within *** days after receipt of a correct and complete invoice
from Supplier in accordance with this ARTICLE 9. Voya Group shall be under no
obligation to pay any Fees for Services not provided by Supplier or for the
re-performance of Services that had not been performed in accordance with the
terms of this Agreement. Voya Group shall not be required to pay any invoice
delivered more than *** days after the end of the month for which such invoice
applies. Any obligation by Voya Group or any Service Recipient to pay any
amounts pursuant to this Agreement shall be subject to the terms and conditions
set forth in Schedule D or in the applicable Statement of Work.

Section 9.02    Expenses.


– Voya Confidential –    38



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


(1)
Except as expressly set forth in this Agreement or a Statement of Work, (a) the
Fees are intended to compensate Supplier for its costs and expenses in providing
the Services, including for assets and resources used to support the Services as
well as travel-related expenses; and (b) Voya Group shall have no obligation to
pay to (or reimburse to) Supplier or any other party any amounts in addition to
the Fees.

(2)
If any expenses are to be reimbursed by Voya pursuant to the express terms of
this Agreement or a Statement of Work, such expenses shall be reimbursed only if
they are: (a) reasonable and customary; (b) approved by Voya in accordance with
the Voya Group guidelines provided to Supplier in advance and in writing; and
(c) itemized on the month's invoice following the month in which the expenses
incurred (with Supplier providing Voya with receipts supporting each individual
expense over $25, to the extent requested by Voya).

(3)
To the extent any travel expenses are reimbursable pursuant to this Agreement,
Supplier shall cause the Service Delivery Organization members to comply with
Voya Group's travel expense guidelines, as provided to Supplier in advance and
in writing.


Section 9.03    Currency. Unless otherwise set forth in the applicable Statement
of Work, each invoice submitted to Voya Group shall be denominated and paid in
U.S. dollars.

Section 9.04    Invoices.
(1)
Supplier shall invoice Voya Group for the Fees on a monthly basis in accordance
with the procedure set forth in the applicable Statement of Work. Supplier shall
provide with each invoice such reasonable documentation supporting the charges
as Voya Group may reasonably request.

(2)
Supplier shall maintain, in secure locations (to prevent destruction and
unauthorized access) and in accordance with Generally Accepted Accounting
Principles and Practices, records sufficient to substantiate the Fees including
such records required to be kept by Governmental Authorities. Supplier shall
retain such records for the longest of (a) the period required by Law, (b) the
Policy of Voya Group with respect to records retention, including as it relates
to legal holds, and (c) seven (7) years after the creation of such records which
shall survive expiration or termination of this Agreement. Such records shall be
accessible pursuant to ARTICLE 12.


Section 9.05    Credits. Any undisputed credit or reimbursement due to Voya
Group by Supplier under this Agreement may be applied against any invoice
payable by one or more members of the Voya Group, as designated by Voya. If
Supplier owes Voya Group a credit or other amount under the Agreement, Supplier
will issue Voya a credit invoice in the amount owed which contains or is
supported by information identifying the source and reason for the payment or
credit in sufficient detail to allow Voya to properly allocate and account for
it. Supplier shall issue such credit invoices in the month following the month
in which the credit accrued (or, for a Service Level Credit, the month following
the month in which the Service Level Default giving rise to the Service Level
Credit occurred). If no payable invoices remain, then Supplier shall pay the
credit to Voya (or a member of Voya Group as designated by Voya) within *** days
of it becoming due.

Section 9.06    e-Procurement System. Supplier acknowledges that Voya Group has
deployed an electronic system for ordering goods and services from its suppliers
(such system, including any replacements thereof deployed by Voya Group, being
the “e-procurement system”). In order to


– Voya Confidential –    39



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


provide Services to Voya Group, Supplier must (1) register on the e-procurement
system, (2) work with Voya Group, as appropriate, to develop and implement a
catalog (custom or punch out) defining the Services that may be purchased, and
(3) work with Voya Group as appropriate to utilize the e-procurement system to
invoice Voya Group electronically. Each Party is responsible for its own costs
associated with meeting the above requirements. To the extent the e-procurement
system charges any fees to Supplier for its use under this Agreement, the
Parties shall discuss the applicability of such charges in the next meeting of
the Supplier Senior Executive and Voya Senior Executive. Supplier acknowledges
that failure to comply with this Section may result in payment delays by Voya
Group. Notwithstanding any implication to the contrary contained in this
Agreement, any delay in payment by Voya Group that results from a failure of
Supplier to comply with this Section shall not constitute a “late” payment or
otherwise be considered a breach by Voya Group of its obligations under this
Agreement.

ARTICLE 10    TAXES.

Section 10.01    In General.
(1)
Subject to the other provisions of this Article, (a) the Fees paid to Supplier
are exclusive of any applicable Service Taxes, and (b) Voya shall be financially
responsible for Service Taxes which are required to be remitted by Supplier, but
only to the extent Supplier issues a legally valid invoice with the detail
required by Section 10.04. ***.

(2)
Supplier shall collect and remit any Service Taxes in all applicable
jurisdictions in which Supplier is required to collect the Service Taxes as
required by Law except where Voya timely provides Supplier a legally valid
exemption certificate.

(3)
To the extent practicable, Supplier shall provide all goods and Services under
this Agreement in non-tangible form, with no exchange of tangible personal
property.


Section 10.02    Income Taxes. Each Party shall be responsible for its own
Income Taxes and any taxes on its personal property.

Section 10.03    Tax on Inputs.
(1)
Each Party shall be responsible for any Service Taxes payable on hardware,
Software or property such Party owns or leases from a third party, or for which
such Party is financially responsible under this Agreement.

(2)
Supplier shall be responsible for all Service Taxes on any goods or services
used or consumed by Supplier in providing the Services (including services
obtained from subcontractors) where such Taxes are imposed on Supplier's
acquisition or use of such goods or services.


Section 10.04    Invoicing. To the extent that any Service Tax is to be paid by
Voya, Supplier shall separately identify such Service Tax or provide a legally
valid invoice. The Parties shall reasonably cooperate to segregate the Fees into
the following separate payment streams: (1) those for taxable goods or Services,
separately identifying each good and Service with the appropriate tax applied
and the location to which the taxable good or Service is provided; (2) those for
nontaxable goods or Services; (3) those for which Service Tax has already been
paid; and (4) those for which Supplier functions merely as a paying agent for
Voya in receiving goods, supplies or services (including


– Voya Confidential –    40



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


leasing and licensing arrangements) that otherwise are nontaxable or have been
previously subject to Service Tax.

Section 10.05    Withholding Tax. Any withholding tax or other tax of any kind
that Voya is required to withhold and pay on behalf of Supplier with respect to
amounts payable to Supplier under this Agreement shall be deducted from such
payable amount prior to remittance to Supplier.

Section 10.06    Filings and Registrations. Each Party represents, warrants and
covenants that it shall file appropriate Tax returns, and pay applicable Taxes
owed arising from or related to the provision of the Services in applicable
jurisdictions.

Section 10.07    Cooperation. Voya and Supplier shall promptly notify each other
and coordinate with each other in the response to and settlement of any claims
for Service Taxes asserted by applicable Tax Authorities that Voya or Supplier
is responsible for under this Agreement. In addition, Voya and Supplier shall
reasonably cooperate with the other to more accurately determine each Party's
Tax liability and (without incurring additional aggregate costs) to minimize the
other Party's Tax liability, to the extent legally permissible. Voya Group and
Supplier shall timely provide and make available to the other any required
exemption certificates, resale certificates, information regarding out-of-state
sales or use of equipment, materials or services, and any other information
requested or required to be provided to each Party. Voya and Supplier each shall
be entitled to any Tax refunds, credits or rebates obtained with respect to the
taxes for which such Party is financially responsible under this Agreement.

ARTICLE 11    GOVERNANCE AND CHANGE CONTROL.

Section 11.01    Governance. The Parties shall comply with the governance
procedures set forth in Schedule F.

Section 11.02
Change Procedures.

(1)
Supplier shall perform all Changes in accordance with this Section 11.02 and the
provisions of Schedule C. In no event will Supplier make a Change except through
documented, previously agreed processes or upon prior written approval of Voya,
except in the case of an emergency, as further described in Schedule C. Schedule
C describes the process for both Normal Changes and Mandatory Changes.

(2)
A Change will result in an increase to the Fees only as expressly described in
this Agreement, the applicable Statement of Work and Schedule C. Notwithstanding
the foregoing, a Change will be provided at no additional cost to Voya Group so
long as such Change can be made and provided without adversely impacting the
ordinary course of Supplier’s provision of the Services, using then-existing
resources used to perform the Services during their normal working hours,
without adversely affecting Service Levels (if applicable) and without incurring
additional third party expenses. Further, any Changes to Voya Group processes
and procedures that are consistent with generally accepted industry standards
shall be made by Supplier at no additional cost to Voya Group. All costs that
are the responsibility of Voya Group must be approved by Voya in advance.

(3)
If Voya requests the removal of a Service, and the charging mechanisms under
this Agreement do not provide for a reduction in the Fees, then there shall be
an equitable reduction in the Fees to account for such removal.



– Voya Confidential –    41



--------------------------------------------------------------------------------


Confidential Treatment Requested by Voya Financial, Inc.


Section 11.03    Dispute Resolution. The following are the Dispute Resolution
Procedures:
(1)
Any dispute arising under this Agreement that is not resolved in the ordinary
course of business shall be discussed in person or by telephone by the Supplier
IT Executive and the Voya IT Executive within five (5) Business Days after
receipt of a notice from either Party specifying the nature of the dispute.  If
the Supplier IT Executive and the Voya IT Executive are unable to resolve the
dispute within such five (5) Business Day period (or do not meet within such
period), the dispute shall be escalated to the Supplier Senior Executive and the
Voya Senior Executive for resolution, upon the request of either Party. At Voya
Group's option, such escalation meetings shall take place at a Voya Group office
designated by Voya Group. Notwithstanding the foregoing, if either Party deems a
dispute to require “emergency” resolution, such Party may escalate the dispute
upon written notice directly to the Supplier Senior Executive and Voya Senior
Executive.

(2)
If the Supplier Senior Executive and the Voya Senior Executive are unable to
resolve the dispute within ten (10) Business Days after escalation (or are
unable to meet within such period), then either Party may pursue its rights and
remedies under this Agreement, including initiating judicial proceedings.

(3)
The foregoing shall not prevent or delay either Party from seeking equitable
remedies available under Law at any time.


ARTICLE 12    AUDITS.

Section 12.01    Service Audits. Upon reasonable prior notice to the Supplier
Service Delivery Executive, Voya Auditors may audit systems, facilities,
processes, records, subcontractors of Supplier, including for purposes of: (1)
verifying the integrity of Voya Data, (2) examining the systems that process,
store, support and transmit Voya Data (including system capacity, performance
and utilization), (3) examining internal controls (e.g., financial controls,
compliance controls (to include gift, entertainment and charitable contributions
reporting related to Voya Group personnel), human resources controls,
organizational controls, input/output controls, system modification controls,
processing controls, system design controls and access controls), pertaining to
the Services including those controls required by this Agreement or the Policies
and Procedures Manual, (4) examining Supplier’s performance of the Services, (5)
examining Supplier’s measurement, monitoring and management tools, (6) examining
incidents or issues with the Services, (7) enabling Voya Group to meet
applicable legal, regulatory and contractual requirements, and (8) otherwise
verifying compliance with Supplier’s obligations under this Agreement or
applicable Law relating to the provision of Services. Supplier shall provide
Voya Auditors with (a) any assistance and information that they may reasonably
require in conducting any such audit, including installing and operating audit
software subject to restrictions or procedures reasonably required by Supplier,
(b) make requested members of the Service Delivery Organization, records and
information available to Voya Auditors, and (c) in all cases, provide such
assistance, personnel, records and information in a prompt manner to facilitate
the timely completion of any such audit. Upon notification that an audit
identifies that: (i) Supplier is not in compliance with this Agreement; or
(ii) Voya Group is not in compliance with applicable Laws due to Supplier's
non-compliance with this Agreement, then in each case, Supplier shall promptly
correct such non-compliance and, if such correction takes more than 72 hours to
complete, Supplier shall provide Voya a plan for correcting such non-compliance
no later than 24 hours after such 72 hour period, for Voya's review and
approval.


– Voya Confidential –    42



--------------------------------------------------------------------------------


Confidential Treatment Requested by Voya Financial, Inc.


Section 12.02    Financial Audits. Upon reasonable prior notice to the Supplier
Service Delivery Executive (but in any event no more than twice per year, unless
an inaccuracy is discovered, in which case another audit during such year is
permitted), Supplier shall provide Voya Auditors with reasonable access to the
applicable portions of the records and supporting documentation as may be
requested by Voya Auditors to audit and determine if the Fees are accurate and
in accordance with this Agreement as well as compliance with financial terms and
conditions of this Agreement. If such audit reveals that Supplier has
overcharged Voya Group, upon notice of the amount of such overcharge:
(1) Supplier shall promptly provide a credit note to Voya Group for the amount
of the overcharge; and (2) if the amount of the overcharge is greater than ten
percent (10%) of the amount of total Fees that were subject to the audit,
Supplier shall promptly reimburse Voya Group for the reasonable cost and expense
of such audit, up to an amount equal to the amount of the overcharge.

Section 12.03    SOC Audits.
(1)
Each year, at *** cost and expense, Supplier shall engage a third party
internationally recognized auditor to conduct an annual Services-specific SOC 1
Type II audit in accordance with SSAE 18 standards and an annual
Services-specific SOC 2 Type II audit (addressing at a minimum the principles of
security and availability), and provide to Voya Group copies of the
corresponding SOC 1 report and SOC 2 report. Supplier shall cooperate with Voya
Group to determine the scope and control objective requirements for the SSAE 18
SOC 1 and SOC 2 audits and reports, which shall generally cover all of the
Services being provided under this Agreement. More specifically:

(a)
With respect to the SOC 1 Type II audits: The first such audit will cover the
period beginning on the Go Live Date through September 30th, 2018; provided,
however, that if such period is not at least six (6) months, then such audit
instead shall cover the six (6) month period beginning on the Go Live Date.
Thereafter, audits will cover the twelve (12) month periods ending September
30th of each year. Supplier shall provide Voya Group with a copy of the SOC 1
report for each such audit no later than *** days after the end of the covered
audit period.

(b)
With respect to the SOC 2 Type II audits: The first such audit will cover the
period beginning on the Go Live Date through March 31st, 2018; provided,
however, that if such period is not at least six (6) months, then such audit
instead shall cover the six (6) month period beginning on the Go Live Date.
Thereafter, audits will cover the twelve (12) month periods ending March 31st of
each year; provided that Voya Group may upon ninety (90) days’ prior written
notice adjust such date and the corresponding covered period. Supplier shall
provide Voya Group with a copy of the SOC 2 report for each such audit no later
than *** days after the end of the covered audit period.

Voya Group may share a copy of each SOC 1 and SOC 2 report *** to the extent
Voya Group has a legal *** obligation *** with Voya Auditors. Supplier shall
notify Voya as soon as possible after any weakness or deficiency is identified
in connection with an audit conducted pursuant to this Section 12.03(1).
(2)
With respect to any audit reports issued under this Section, Supplier shall
promptly remediate any weakness or deficiency identified in such reports or that
could reasonably be expected



– Voya Confidential –    43



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


to result in a qualified report. Such remediation shall be provided at
Supplier's cost and expense.
(3)
If Supplier’s external auditor issues a qualified audit report provided pursuant
to Section 12.03(1), Supplier shall provide Voya Group an unqualified audit
report as soon as is feasible and with such timing discussed and agreed with the
Voya Senior Executive, but in no event later than ninety (90) days after
delivery of the qualified report. Supplier’s failure to provide such unqualified
opinion within the required time period will constitute a material breach of
this Agreement, for which Voya may terminate this Agreement in whole or relevant
part for cause.

(4)
If Voya Group determines that a form of independently audited quality
certification or standard that replaces, or is an alternative to the audit
reports set forth in this Section, is sufficient to satisfy Voya Group's audit
and reporting requirements, then Supplier shall, at Voya Group's request,
perform its obligations relating to the issuance of such new quality
certification or standard and any associated remediation work arising therefrom.
Supplier shall *** new quality certification and any associated remediation
work. Voya Group may share any reports and certifications that result from the
foregoing with *** to the extent Voya has a legal *** obligation or *** and Voya
Auditors..


Section 12.04    Audit Limitations. Any audit performed under this Article shall
be subject to the provisions set forth in this Section 12.04.
(1)
Any Voya Auditor that is a competitor of Supplier in relation to the Services or
services similar to the Services shall be subject to Supplier's prior approval
(provided, however, that an auditing group of Deloitte Touche Tohmatsu Limited,
Ernst & Young, KPMG and PricewaterhouseCoopers, and any successors-in-interest,
shall be deemed to not be competitors of Supplier for the purposes of this
Agreement).

(2)
All Voya Auditors shall comply with Supplier's reasonable security policies
while present at a Supplier facility.

(3)
No audit shall be performed at a Service Location during a local holiday
applicable to such Service Location.

(4)
The Voya Auditors shall not materially interfere with the Service Delivery
Organization's performance of the Services and audits shall be performed during
local business hours, except as otherwise agreed.

(5)
Voya Group's cost and expense of Voya Group or Voya Auditors performing any
audit functions shall be borne by Voya Group unless otherwise set forth in this
Agreement.


Section 12.05    Compliance Gift and Entertainment Audit. Supplier shall make
commercially reasonable efforts to obtain and maintain current, accurate
documentation of the date, nature and amount/value of any gifts, entertainment,
events and charitable contributions provided to or made on behalf of any Voya
Group employee.  Upon reasonable prior written request by Voya Group to the
Supplier Service Delivery Executive or Supplier Compliance Manager (such
requests to be made no more frequently than twice per calendar year unless Voya
Group has a particular good faith concern that it seeks to address), Supplier
shall provide Voya Auditors with a summary, itemized spreadsheet showing any
such gifts, entertainment, events, and charitable contributions during the


– Voya Confidential –    44



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


preceding calendar and through the current calendar year as calculated from the
date of the audit request.  The summary spreadsheet shall contain the following
required information:  the date of the gift, entertainment, event and/or
charitable contribution provided; the name(s) of the Voya Group recipient(s); a
description of the gift, entertainment, event and/or charitable contribution
provided; and the actual expense or estimated fair market value of the gift,
entertainment, event and/or charitable contribution provided as reported by
Supplier employee(s).  Supplier shall provide reasonable access to any
supporting documentation in Supplier’s possession as requested by Voya Auditors
in order to determine the accuracy of any particular item within the summary,
itemized spreadsheet.

ARTICLE 13    CONFIDENTIAL INFORMATION.

Section 13.01    Generally. Each Party agrees that: (1) it shall keep and
maintain all Confidential Information of the other Party in strict confidence,
and (without limiting any more particular obligations under this Agreement)
using such degree of care as it uses to avoid unauthorized use or disclosure of
its own Confidential Information of a similar nature, but in no event less than
a commercially reasonable degree of care; (2) it shall use and disclose
Confidential Information solely for the purposes for which such information, or
access to it, is provided pursuant to the terms of this Agreement and shall not
otherwise use or disclose Confidential Information for such Party's own purposes
or for the benefit of anyone other than the other Party; and (3) it shall not,
directly or indirectly, disclose Confidential Information to anyone outside of
the other Party, except with the other Party's consent or as expressly permitted
herein.

Section 13.02    Permitted Disclosure. Subject to Section 13.01 above, either
Party may disclose relevant aspects of the other's Confidential Information to
the general and limited partners, officers, directors, professional advisors
(including accountants and insurers), clients, employees, Affiliates,
distribution partners, agents, customers (including their beneficiaries),
suppliers, contractors, other third parties doing business with such Party,
third party administrators and, in the case of Voya Group, recipients of Voya
Group's services, either directly or indirectly, such as employees of Voya Group
customers, plan participants, members, dependents, beneficiaries and similarly
situated persons to the extent such disclosure is necessary for the current or
future performance of Voya Group’s obligations to such party; provided, however,
that the recipient is subject to confidentiality obligations at least as
stringent as required under this Agreement and provided, further, that Voya
Group shall not disclose to a Supplier competitor information pertaining to
Supplier’s pricing, these MSA Terms, or Supplier’s IP except in accordance with
this Agreement (e.g., ARTICLE 6). In addition, (1) either Party may disclose
Confidential Information of the other Party to the extent required to comply
with any Law (provided, however, that to the extent permissible by Law, such
Party provides the other Party with prior notice of any such disclosure and
works with the other Party to resist or limit the scope of such disclosure and
further provided that the disclosing Party limit any such disclosure to the
information or records required to satisfy the request or inquiry and to the
entity (or entities) to whom such disclosure is required to be made), (2) Voya
Group may disclose Confidential Information of Supplier to Governmental
Authorities having jurisdiction over Voya Group, upon such request by the
Government Authorities, subject to the conditions set forth in Section 13.02(1)
above, and (3) Voya Group may disclose Confidential Information relating to the
Services in connection with (a) a response by Voya Group to requests for
information, proposal or due diligence in connection with an acquisition,
divestiture or other similar corporate transaction or (b) a request for
information or proposal for services to replace the Services; provided, however,
that in no event may Voya Group disclose these MSA Terms, Supplier IP,
Supplier's internal cost information, or Supplier rate cards in connection with
such request or proposal.


– Voya Confidential –    45



--------------------------------------------------------------------------------


Confidential Treatment Requested by Voya Financial, Inc.


Section 13.03    Exclusions. The restrictions on use and disclosure in this
Article shall not apply to: (1) Confidential Information already known to a
Party on a non-confidential basis, as demonstrated by prior existing records,
when it was disclosed by the other Party; (2) Confidential Information that is
or becomes known to the public through no breach of any obligation of confidence
or other wrongful act by a Party or its employees, agents or contractors (except
for PII); (3) Confidential Information that is received by a Party from a third
party where such Party is unaware, after reasonable inquiry, that such
Confidential Information is subject to a confidentiality or other non-disclosure
agreement; and (4) Confidential Information developed by a Party independently
of disclosure by or receipt from the other Party.

Section 13.04    Return of Materials. Upon a Party's request and as directed by
such Party, the other Party shall promptly return or securely erase, wipe clean
and destroy, at the requesting Party's direction, any or all Confidential
Information and all written materials that contain, summarize or describe any
Confidential Information in its possession, except to the extent the Party in
possession of such Confidential Information (1) has a license to such materials
under this Agreement or (2) is required to retain particular Confidential
Information in order to comply with Law or such Party's internal record
retention requirements.

Section 13.05    Unauthorized Use, Access or Disclosure. Each Party shall
promptly notify the other upon learning of any unlawful or unauthorized access,
use or disclosure of the Confidential Information of the other Party; provided,
however, if such Party is Supplier, such notice shall be within 24 hours of any
Key Personnel having knowledge of such unauthorized access, use or disclosure.
If a Party is responsible for such access, use or disclosure, such Party shall
cure such access, use or disclosure promptly (but in no event later than 24
hours after learning of such access, use or disclosure, if such access, use or
disclosure is capable of being cured within such 24 hour period) and provide
satisfactory assurance to the other Party that such access, use or disclosure
shall not recur.

Section 13.06    Record Maintenance and Retention.
(1)
During the Term, Supplier shall maintain and manage all paper or electronic
records, files, documents, work papers, receipts and other information in any
form provided by Voya Group or Voya Agents or generated in connection with the
performance of Services pursuant to this Agreement (the “Files and Work
Papers”), in accordance with the following:

(a)
all Files and Work Papers shall be maintained and managed (i) separately from
files generated, managed or maintained by Supplier under agreements with other
companies, (ii) in a manner so they can be quickly and accurately produced when
required by Voya Group and (iii) as required Law;

(b)
all Files and Work Papers that are created or modified by Supplier in electronic
format must be submitted to Voya Group in electronic format or as otherwise
reasonably directed by Voya Group;

(c)
all Files and Work Papers shall be properly destroyed in accordance with this
Agreement and Voya Group's destruction schedule as provided to Supplier herewith
and as may be modified by Voya Group from time to time, as such is made known to
Supplier in advance and in writing; and



– Voya Confidential –    46



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


(d)
prior to the destruction of any Files and Work Papers, Supplier shall notify
Voya Group so that Voya Group can verify whether such Files and Work Papers
should be destroyed and are not pertinent to any litigation or government
inquiry or are otherwise required to be maintained before their destruction.

(2)
Notwithstanding the foregoing, upon termination of any Service, Supplier shall
retain all Files and Work Papers related to such Service for a minimum of six
years. Thereafter, Voya Group shall accept the return, or permit the destruction
of, such Files and Work Papers, at Voya Group's discretion.


ARTICLE 14    COMPLIANCE WITH LAWS.

Section 14.01    Compliance Obligations.
(1)
Voya Group shall comply with all Laws that are applicable to Voya Group.

(2)
Supplier shall comply with all Laws that are applicable to Supplier, including
laws applicable to Supplier in its performance of the Services.

(3)
Supplier shall perform the Services in compliance with Voya Policies intended to
keep Voya Group in compliance with Laws related to the Services.

(4)
In addition, Voya Group may direct Supplier on the method of Supplier’s
performance with respect to keeping Voya Group in compliance with any Laws
described in Section 14.01(2) that are applicable to Supplier’s performance of
the Services. Supplier shall comply with all such direction, provided that in
the event Supplier believes such direction would create a Supplier violation of
Law, the Parties shall address such issue through the dispute resolution
procedures described in Section 11.03.

(5)
If Supplier reasonably determines that performance of the Services requires an
interpretation of any Law, Supplier shall present to Voya Group the issue for
interpretation and Voya Group may provide such interpretation to Supplier by
notice signed by the applicable Voya Senior Executive (or his or her designee)
with respect to such issue. Supplier shall be authorized to act and rely on, and
shall promptly implement such Voya Group interpretation in the performance and
delivery of the Services. The Parties shall resolve questions of interpretation
and shall implement the resulting Voya Group interpretation on an expedited
basis.

(6)
Supplier shall not be responsible for a failure to comply with a Law to the
extent that Supplier relies on, and complies with, Voya Group's direction
pursuant to Section 14.01(4) in respect of such Law or Voya Group's
interpretation of such Law pursuant to Section 14.01(5).

(7)
Supplier shall provide Voya Group (and Voya Agents, Voya Auditors, subject to
Section 12.04, and any Governmental Authority, in each case, designated by the
Voya) access to any applicable information, Service *** as *** is reasonably
necessary to confirm that Supplier is in compliance with any Law applicable to
Voya Group and that are related to the Services.

(8)
If Supplier is not in compliance with Section 14.01(2) with respect to Laws that
are applicable to Supplier’s performance of the Services or Section 14.01(4),
then: (a) Supplier shall promptly undertake such measures as Voya Group shall
require and which are necessary to



– Voya Confidential –    47



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


establish compliance with the Law; or (b) Voya Group (or its designee) may, at
Supplier's cost, undertake such measures as Voya Group shall require and which
are necessary to establish compliance with the Law. Further, if Supplier’s
non-compliance with any of its obligations under Section 14.01 creates serious
reputational or regulatory risk for Voya Group such that Voya Group ***
continued receipt of the Services could reasonably be expected to have a
material adverse effect on its reputation, Voya may terminate this *** in a
termination notice to Supplier.

Section 14.02    Changes to Laws.
(1)
Supplier shall promptly notify Voya of any changes in Law to which it becomes
aware that may relate to the Service Recipient's use of the Services or
Supplier's delivery of the Services. The Parties shall work together to identify
the impact of such changes on Voya Group's use and Supplier's delivery of the
Services.

(2)
Unless a change in Law causes the delivery of any part of the Services to become
impossible, Supplier shall perform such Services regardless of changes in Law.

(3)
Each Party shall bear the cost to comply with any changes in Laws (not related
to the Services) applicable to such Party (e.g., Laws relating to the employment
of its employees, immigration, employee tax withholding applicable to its
employees and environmental and health and safety Laws relating to its employees
or facilities). In this regard, Supplier shall bear the costs to comply with any
change in Law under Section 14.01(2), including changes that are applicable to
the performance of the Services, subject to the following sentence. Through the
Change Procedures, Voya Group shall bear any increased costs with respect to
changes in the provision of the Services under Section 14.01(3) or due to Voya
direction as described in Section 14.01(4); provided, to the extent the cost of
implementation can be allocated across customers, Voya Group’s responsibility
for such costs shall be determined on a proportional basis.


Section 14.03    Cooperation with Regulators. As reasonably directed by Voya
Group, Supplier shall work with those Governmental Authorities that regulate
Voya Group in an open and co-operative way, including: (1) meeting with such
Governmental Authorities; (2) coordinating with Voya Group to provide to
representatives or appointees of such Governmental Authorities any applicable
materials, records and information relating to the Services or allowing any such
representatives or appointees access to such materials, records and information
relating to the Services and providing such facilities as such representatives
or appointees may reasonably require; and (3) permitting representatives or
appointees of such Governmental Authorities to have access on demand to any of
its premises to the extent relating to the Services.

ARTICLE 15    REPRESENTATIONS, WARRANTIES AND COVENANTS.

Section 15.01    Voya. Voya represents, warrants and covenants that:
(1)
it is a corporation duly organized, validly existing and in good standing under
the Laws of Delaware;

(2)
it has all requisite power and authority to execute, deliver and perform its
obligations under this Agreement;



– Voya Confidential –    48



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


(3)
the execution, delivery and performance of this Agreement has been duly
authorized by Voya and shall not conflict with, result in a breach of or
constitute a default under any other agreement to which Voya is a party or by
which Voya is bound;

(4)
it is duly licensed, authorized or qualified to do business and is in good
standing in every jurisdiction in which a license, authorization or
qualification is required for the ownership or leasing of its assets or the
transaction of business of the character transacted by it, except where the
failure to be so licensed, authorized or qualified would not have a material
adverse effect on Voya's ability to fulfill its obligations under this
Agreement;

(5)
it is in compliance with all Laws applicable to Voya and has obtained all
applicable governmental permits and licenses required of Voya in connection with
its obligations under this Agreement; and

(6)
there is no outstanding litigation, arbitrated matter or other dispute as of the
date of execution of this Agreement to which Voya is a party which, if decided
unfavorably to Voya, would reasonably be expected to have a material adverse
effect on Supplier's or Voya Group's ability to fulfill their respective
obligations under this Agreement.


Section 15.02    Supplier. Supplier represents, warrants and covenants that:
(1)
it is a corporation duly organized, validly existing and in good standing under
the Laws of United Kingdom;

(2)
it has all requisite corporate power and authority to execute, deliver and
perform its obligations under this Agreement;

(3)
the execution, delivery and performance of this Agreement by Supplier has been
duly authorized by Supplier and shall not conflict with, result in a breach of
or constitute a default under any other agreement to which Supplier is a party
or by which Supplier is bound;

(4)
it is duly licensed, authorized or qualified to do business and is in good
standing in every jurisdiction in which a license, authorization or
qualification is required for the ownership or leasing of its assets or the
transaction of business of the character transacted by it, except where the
failure to be so licensed, authorized or qualified would not have a material
adverse effect on Supplier's ability to fulfill its obligations under this
Agreement;

(5)
Supplier is in compliance with all Laws applicable to Supplier and has obtained
all applicable governmental permits and licenses required of Supplier in
connection with its obligations under this Agreement;

(6)
there is no outstanding litigation, arbitrated matter or other dispute as of the
date of execution of this Agreement to which Supplier is a party which, if
decided unfavorably to Supplier, would reasonably be expected to have a material
adverse effect on Voya Group's or Supplier's ability to fulfill their respective
obligations under this Agreement;

(7)
the *** (and use thereof) do not infringe, and shall not infringe or cause the
infringement of, the proprietary rights of a third party, except to extent such
infringement is a result of: (a) use of the *** by Voya Group in contravention
of the Related Documentation or license granted to Voya Group under ARTICLE 6 or
an applicable Statement of Work; (b) failure



– Voya Confidential –    49



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


by Voya Group to use new or corrected versions of such *** provided by Supplier
to Voya Group with no additional charge (provided, however, that Voya Group is
notified that use of such new or corrected version is necessary to avoid
infringement); (c) modifications made by Voya Group or Voya Agents other than at
the direction of Supplier; (d) Supplier complying with instructions,
specifications or designs required or provided by Voya Group where such
compliance necessarily would give rise to such infringement; or (e) combination
of the *** by Voya Group or Voya Agents with products or systems other than
those provided by, or authorized by, Supplier or otherwise contemplated by this
Agreement. Hardware and commercially available stand-alone Third Party Software
provided by Supplier, and any other Third Party Materials excluded pursuant to a
Statement of Work, are not subject to this Section 15.02(7), provided that
Cognizant shall pass along to Voya Group any representations and/or warranties
it has received from the providers of such Third Party Materials (which
pass-through representations and warranties are expected to be documented by the
Parties as part of the exclusion in such Statement of Work);
(8)
in addition to the currency obligations set forth in any applicable Statement of
Work, Supplier shall maintain hardware and Software to the extent that Supplier
has maintenance responsibility for such assets, including: (a) maintaining
hardware in good operating condition, subject to normal wear and tear;
(b) undertaking repairs and preventive maintenance on hardware in accordance
with the applicable hardware manufacturer's recommendations; and (c) performing
Software and hardware maintenance in accordance with the applicable Software or
hardware vendor's documentation, recommendations and specifications;

(9)
there shall be no fraud by Supplier in connection with any obligation of
Supplier under this Agreement;

(10)
in connection with Supplier's provision of the Services, Supplier shall not
wrongfully access, and shall not permit unauthorized persons or entities to
access, Voya Group's information technology systems or networks and that any
authorized access shall be consistent with such authorization and in accordance
with the Policies;

(11)
the Deliverables shall not contain any Disabling Code at the time of delivery
and Supplier shall (a) not introduce any Disabling Code into the Voya Group
computer systems and (b) use commercially reasonable efforts (including at a
minimum use of then-current industry standard security and anti-virus tools) to
prevent (i) the introduction of Viruses into the Voya Group computer systems and
(ii) Deliverables from containing any Viruses at the time of delivery;

(12)
Supplier shall ensure it has a valid work authorization with respect to each
member of the Service Delivery Organization for each applicable jurisdiction;
and

(13)
Each Deliverable will (a) be free from errors, defects and non-conformities in
materials, design, workmanship, operation and performance, (b) function in
accordance with the applicable documentation and (c) conform to its
corresponding specifications, for a period of *** days after Acceptance, unless
a different warranty period is agreed and set forth in the applicable Statement
of Work, and as otherwise set forth herein.  For the purposes of clarification,
to the extent the Deliverable is tied to materials provided by a third party not
under Supplier’s control (e.g., not a subcontractor), Supplier shall have no
warranty



– Voya Confidential –    50



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


obligations with respect to issues caused by such third party. The warranty
period will be extended on a day-for-day basis for any time between (x) Voya
Group’s notifying Supplier of a failure and (y) Supplier delivering a fixed
Deliverable back to Voya Group (plus a reasonable period of time to re-implement
the Deliverable in Voya Group’s environment). If Supplier does not correct a
Deliverable within the required time period (or, within a reasonable time
period, if there is no such stated or mutually agreed time period, then Voya
Group’s remedy will be to, in its sole discretion and without limiting any other
rights or remedies that may be available to Voya Group: (i) require Supplier to
continue working to correct the Deliverable, at no additional charge, (ii) hire
a third party to fix such Deliverable and recover the reasonable additional
costs from Supplier, such recovery to be capped at an amount equal to an
equitable percentage of the Fees for the Deliverable (based on the relative
size, ***, of the component of the Deliverable that is subject to the
defect/error/failure), or (iii) require Supplier to provide an equitable credit
as a partial refund for such Deliverable.

Section 15.03    Obligation to Replace. In the case of a breach of Section
15.02(7), or a Claim with respect to such Section, Supplier shall use its
commercially reasonable efforts to either: (1) procure for Voya Group the right
to continue using or receiving the applicable ***; or (2) replace or modify the
applicable *** to be non-infringing without degradation or loss of
functionality. If neither remedy is possible, Voya Group may receive a refund of
Fees on a five (5) year straight line depreciation for such *** to the extent
Voya Group returns or certifies destruction of the applicable ***.

Section 15.04    Disclaimer. NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY
OTHER THAN AS SET FORTH IN THIS ARTICLE. EACH PARTY EXPLICITLY DISCLAIMS ALL
OTHER REPRESENTATIONS AND WARRANTIES, INCLUDING THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

ARTICLE 16    INDEMNIFICATION.

Section 16.01    Voya. Voya shall defend, indemnify and hold harmless the
Supplier Indemnified Parties from and against any Loss relating to a Claim by a
third party against the Supplier Indemnified Parties:
(1)
that the Voya IP or use thereof infringes, or causes the infringement of, the
proprietary rights of a third party, except to the extent such infringement is a
result of: (a) use of the Voya IP by Supplier in contravention of the Related
Documentation or license granted to Supplier under ARTICLE 6 or an applicable
Statement of Work; (b) failure by Supplier to use new or corrected versions of
such Voya IP provided by Voya Group to Supplier with no additional charge
(provided, however, that Supplier is notified that use of such new or corrected
version is necessary to avoid infringement); (c) modifications made by Supplier
or a Supplier Agent other than at the direction of Voya Group; (d) Voya Group
complying with instructions, specifications or designs required or provided by
Supplier where such compliance necessarily would give rise to such infringement;
or (e) combination of the Voya IP by Supplier or a Supplier Agent with products
or systems other than those provided by, or authorized by, Voya Group or
otherwise contemplated by this Agreement;

(2)
relating to any taxes, interest, penalties or other amounts assessed against
Supplier that are the obligation of Voya Group pursuant to ARTICLE 10;



– Voya Confidential –    51



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


(3)
relating to breach of ARTICLE 13, ARTICLE 14 or Section 22.06 by Voya Group,
except to the extent such breach is caused by Supplier or a Supplier Agent;

(4)
relating to the inaccuracy, untruthfulness or breach of any representation or
warranty made by Voya in Section 15.01(1), Section 15.01(2), Section 15.01(3) or
Section 15.01(4); or

(5)
relating to (a) physical injury or death of any person (including employees of
Supplier or Voya Group) or (b) the loss of or damage to any tangible property
(including tangible property of the employees of Supplier or Voya Group), in
each case, resulting from the acts or omissions (including breach of contract)
of Voya Group.

Voya shall indemnify Supplier Indemnified Parties from any costs reasonably
incurred in connection with enforcing this Section.



Section 16.02    Supplier. Supplier shall defend, indemnify and hold harmless
the Voya Indemnified Parties from and against any Loss relating to a Claim by a
third party against the Voya Indemnified Parties:
(1)
that the *** or use thereof infringes, or causes the infringement of, the
proprietary rights of a third party, except to the extent such infringement is a
result of: (a) use of the *** by Voya Group in contravention of the Related
Documentation or license granted to Voya Group under ARTICLE 6 or an applicable
Statement of Work; (b) failure by Voya Group to use new or corrected versions of
such *** provided by Supplier to Voya Group with no additional charge (provided,
however, that Voya Group is notified that use of such new or corrected version
is necessary to avoid infringement); (c) modifications made by Voya Group or a
Voya Agent other than at the direction of Supplier; (d) Supplier complying with
instructions, specifications or designs required or provided by Voya Group where
such compliance necessarily would give rise to such infringement; or
(e) combination of the *** by Voya Group or a Voya Agent with products or
systems other than those provided by, or authorized by, Supplier or otherwise as
contemplated by this Agreement;

(2)
relating to any taxes, interest, penalties or other amounts assessed against
Voya Group that are the obligation of Supplier pursuant to ARTICLE 10;

(3)
relating to a breach of *** by Supplier;

(4)
relating to the inaccuracy, untruthfulness or breach of any representation or
warranty made by Supplier in Section 15.02(1), Section 15.02(2), Section
15.02(3), or Section 15.01(4);

(5)
relating to (a) physical injury or death of any person (including employees of
Supplier or Voya Group, or customers of Voya Group) or (b) the loss of or damage
to any tangible property (including tangible property of the employees of
Supplier or Voya Group, or customers of Voya Group), in each case, resulting
from *** (including breach of contract) of Supplier;

(6)
by any member of the Service Delivery Organization based on any aspect of his or
her engagement or employment by Supplier or subcontractors, or the termination
of such employment or engagement (including claims related to non-payment of
wages, discrimination/harassment, unemployment or workers compensation benefits,
employee benefits, and any other claims concerning the terms and conditions of
employment under



– Voya Confidential –    52



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


any federal, state or local Law governing employment) regardless of whether the
claimant claims or is deemed by a court to be an employee or joint employee of
Voya Group (it being expressly agreed between Supplier and Voya Group that such
individuals are not intended to be employees of Voya Group);
(7)
by a Supplier Agent or a member of the Service Delivery Organization (which
Claim is not otherwise addressed by Section 16.02(6)), except to the extent such
Claim is directly due to an act or omission of Voya Group; or

(8)
relating to the gross negligence or willful misconduct of Supplier.

Supplier shall indemnify Voya Indemnified Parties from any costs reasonably
incurred in connection with enforcing this Section.

Section 16.03    Indemnification Procedures. If any Claim is commenced against
an Indemnified Party, prompt notice thereof shall be given by the Indemnified
Party to the Indemnifying Party.
(1)
At the Indemnifying Party's cost and expense: (a) the Indemnifying Party shall
immediately take control of the defense of such Claim and shall engage attorneys
acceptable to the Indemnified Party to defend such Claim; and (b) the
Indemnified Party shall cooperate with the Indemnifying Party (and its
attorneys) in the defense of such Claim. The Indemnified Party may, at its own
cost and expense, participate on a non-controlling basis (through its attorneys
or otherwise) in such defense. The Indemnifying Party shall not enter into any
settlement of such Claim that does not include a full release of the Indemnified
Party or involves a remedy other than the payment of money, without the
Indemnified Party's consent. If the Indemnifying Party does not assume control
over the defense of a Claim as provided in this Section, the Indemnified Party
may defend the Claim in such manner as it may deem appropriate, at the
reasonable cost and expense of the Indemnifying Party.

(2)
Notwithstanding the foregoing, if the Claim is an action, proceeding, inquiry,
or investigation commenced by a governmental authority against Voya Group, then
Voya Group may elect to control the defense of such Claim, at the cost and
expense of Supplier, including payment of any settlement, judgment or award and
the costs of defending or settling the Claim in accordance with the following
terms:

(a)
Supplier shall not be obligated to reimburse Voya Group for settlement amounts
paid or payable by Voya Group or expenses incurred in the defense of such Claim
to the extent such amounts or expenses are not reasonable and Supplier has not
otherwise agreed to such amounts (the reasonableness of such amounts determined
by taking into consideration all of the facts and circumstances relating to such
Claim, including reputational risks to Voya Group, the potential for the Claim
to cause adverse impacts to Voya Group’s business or operations, and cost
incurred by Voya Group as result of or in connection with such Claim); and

(b)
Voya Group will, to the extent permitted: (w) keep Supplier reasonably informed
about the status of the proceedings (including providing copies of documents
received by and provided by Voya Group in defending the Claim), (x) invite and
allow Supplier to be present at relevant discussions, negotiations and
proceedings, (y) reasonably consult with Supplier and its counsel regarding the
Claim on a regular basis, and (z) in advance of settling any claims, meet and
confer with Supplier



– Voya Confidential –    53



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


regarding the terms and conditions of such settlement and consider any input
that Supplier may wish to offer regarding the defense or settlement of the
Claim.

Section 16.04    Contribution. If any Claim entitles a Party to indemnification
from the other under Section 16.01 or Section 16.02, then the Parties shall
allocate between themselves any loss, liability or costs arising out of or
relating to such Claim according to each Party's relative share of liability, if
any.

ARTICLE 17    LIMITATION OF LIABILITY.

Section 17.01    Direct Damages.
(1)
Damages Cap. Each of the Parties shall be liable to the other for any damages
arising out of or relating to its performance or failure to perform its
obligations under this Agreement; provided, however, that the liability of a
Party to the other, whether based on an action or claim in contract, equity,
negligence, tort or otherwise, for any event, act or omission occurring during
the Term in connection with this Agreement shall not exceed, in the aggregate,
an amount equal to the greater of (x) *** or (y) the Fees paid or payable by
Voya Group for the *** consecutive month portion of the Term preceding the date
of the occurrence of the applicable event, act or omission giving rise to such
damages (the “Damages Cap”). Service Level Credits, Deliverable Credits or
Milestone Credits will not limit or otherwise reduce (a) the foregoing Damages
Cap or (b) any other rights or remedies that Voya Group may have available to it
under this Agreement, including termination rights and rights to recover
damages; provided, however, the amount of any damages payable to Voya Group in
connection with the applicable Service Level, Deliverable, or Milestone failure
will be reduced by the amount of any credits paid to Voya for the same.

(2)
Stipulations as to Recoverable Damages. For purposes of clarity, and without
limiting either Party’s liability to the other for recoverable damages under
this Agreement, each of the Parties hereby agree and stipulate that,
notwithstanding anything in this Agreement or applicable legal precedent to the
contrary, the types of costs and expenses listed below in this Section 17.01(2)
will be deemed to be direct damages, to the extent incurred by one Party as a
result of the failure of the other Party (or entities or persons for whom such
other Party, as applicable, is responsible) to fulfill its obligations under and
in accordance with this Agreement. The recovery of these damages will be subject
to the limitations in Section 17.01(1) unless otherwise exempted from such
limitations under Section 17.03.

(a)
Step In Costs;

(b)
Reasonable costs and expenses incurred by Voya Group (including documented
internal costs as well as amounts paid to third parties) to correct errors or
deficiencies in the Services or Deliverables, provide a workaround for the
Services or Deliverables, and/or acquire substitute services conforming to this
Agreement as a result of any failure of Supplier to provide the Services or
Deliverables as required by this Agreement;

(c)
Reasonable costs and expenses incurred by Voya Group (including documented
internal costs as well as amounts paid to third parties) to correct, recreate,
and/or reload Voya Data lost or damaged as a result of Supplier’s breach of this
Agreement; and



– Voya Confidential –    54



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


(d)
Fines, regulatory assessments, penalties, interest, and similar amounts that
Voya Group incurs or owes any governmental authority, or any losses of
reimbursements to Voya Group from any governmental authority that may occur, in
each case to the extent in connection with Supplier’s failure to perform or
comply in accordance with this Agreement.


Section 17.02    Consequential Damages. Neither Party shall be liable for, nor
shall the measure of damages include, any indirect, consequential, special,
exemplary or punitive damages, including any loss of business or loss of profits
arising out of or relating to its performance or failure to perform under this
Agreement, regardless of the form of action or theory of recovery and even if
such Party has been advised of the possibility of such damages or such damages
could have been reasonably foreseen by such Party.

Section 17.03    Exclusions.
(1)
General. The limitations and exculpations of liability set forth in Section
17.01 and Section 17.02 shall not apply in the case of:

(a)
any Losses resulting from ***;

(b)
any Losses resulting from the gross negligence or willful misconduct of a Party;

(c)
any Losses resulting from the infringement of a Party's IP by the other Party
under this Agreement;

(d)
any Losses resulting from a breach of ARTICLE 13 by a Party (except as otherwise
addressed in Section 17.03(3) below);

(e)
any Losses resulting from a breach of Section 14.01(1) by Voya Group or Section
15.01(1), Section 15.01(2), Section 15.01(3), Section 15.01(4) by Voya;

(f)
any Losses resulting from a breach of ***; Section 14.01(2), Section 15.02(1),
Section 15.02(2), Section 15.02(3), Section 15.02(4), *** by Supplier; or

(g)
the indemnification obligations of either Party under this Agreement (except as
otherwise addressed in Section 17.03(3) below).

(2)
The limitations of liability set forth in Section 17.01 shall not apply in the
case of (a) the failure of Voya Group to pay any Fees, due and payable to
Supplier in accordance with this Agreement or (b) the failure of Supplier to
issue any credits or other amounts, due and payable to Voya Group in accordance
with this Agreement.

(3)
Subject to the terms of this Section 17.03(3), the limitations and exculpations
of liability set forth in Section 17.01 and Section 17.02 shall not apply in the
case of Supplier’s liability for any Losses resulting from (i) a breach of
Supplier’s obligations under Section 7.03, Section 7.04 or Section 7.06
(including a breach of Supplier’s obligations in the Schedule I or the BAA),
(ii) a breach of Supplier’s obligations under Section 13.01(1) with respect to
PII, or (iii) the indemnification obligations in this Agreement to the extent
the underlying Claim, Losses and/or damages relate to or arise from any
obligations described in (i) or (ii) above; provided, however, Supplier’s
liability for any and all such Losses in the aggregate



– Voya Confidential –    55



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


shall be limited to the greater of (x) *** or (y) the Fees paid or payable by
Voya Group for the *** consecutive month portion of the Term preceding the date
of the occurrence of the applicable event, act or omission giving rise to such
damages.
(4)
The limitations and exculpations of liability set forth in Section 17.01 and
Section 17.02 shall not apply to, and Supplier shall reimburse and be liable to
Voya Group for, any and all *** to the extent due to a breach of this Agreement
by Supplier; provided, however, that (a) any such amounts shall be offset by
***, and (b) Supplier’s liability for any and all such amounts that would not
otherwise be recoverable by Voya Group under this Agreement but for this Section
17.03(4), shall in the aggregate be limited to ***.


Section 17.04    Injunctive Relief. Without limiting any rights of Voya Group or
Supplier to obtain equitable relief under Law, Voya Group and Supplier
acknowledge and agree that (1) any breach (or threatened breach) of Section
3.01, ARTICLE 6, Section 7.01, Section 7.05, ARTICLE 13, or Section 22.13 by
Supplier shall be deemed to cause immediate and irreparable injury to Voya
Group, and in the event of such breach (or threatened breach), Voya Group shall
be entitled to seek injunctive relief, without bond or other security; and (2)
any breach (or threatened breach) of ARTICLE 6, Section 12.04, or ARTICLE 13 by
Voya Group shall be deemed to cause immediate and irreparable injury to
Supplier, and in the event of such breach (or threatened breach), Supplier shall
be entitled to seek injunctive relief, without bond or other security. The
provisions of Section 11.03 shall not apply with respect to any request for such
injunctive relief.

ARTICLE 18    INSURANCE.

Section 18.01    Coverage. Supplier shall carry and maintain in force, with
reputable insurance companies authorized to do business in the jurisdictions
where the Services are performed, insurance of the types and in the amounts of
the minimum coverage, including:
(1)
Workers Compensation in the statutory required limits in accordance with the
applicable federal, state, municipal, local, territorial or other statutory
requirements.

(2)
Employer's Liability insurance with limits not less than $1,000,000 per accident
covering all employees engaged in the work. A Waiver of Subrogation shall be
provided in favor of Voya Group.

(3)
Commercial General Liability insurance (including bodily injury, death and
property damage) in an amount of not less than $1,000,000 (combined single limit
on each occurrence and $2,000,000 in the aggregate). Such coverage shall include
blanket contractual liability (including liability assumed under this
Agreement), broad form property damage liability (including coverage for Extra
Expense and lost profits), products and completed operations liability, personal
injury liability (including invasion of privacy, libel or slander). Voya Group
shall be named as an Additional Insured to the Commercial General Liability
policy for liabilities assumed under this Agreement. A Waiver of Subrogation
shall be provided in favor of Voya Group.

(4)
Automobile Liability insurance for owned, non-owned, leased, hired, operated
and/or licensed automobiles, trucks, tractors, all-terrain vehicles with limits
of not less than $1,000,000 per accident for accidental injury to one or more
persons or damage to or destruction of property as a result of one accident or
occurrence. Voya Group shall be named



– Voya Confidential –    56



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


as an Additional Insured on the Automobile Liability policy for liabilities
assumed in this Agreement.
(5)
Fidelity/Crime insurance to include the following coverages:  employee theft,
forgery or alteration, and computer fraud and funds transfer fraud.  Coverage
shall extend to the funds, assets and records in the care, custody and control
of Voya Group, the loss of which, or forgery, alteration or damage to, results
from theft or fraud by a Supplier employee acting alone or in collusion with a
third party.  Coverage limits shall not be less than $*** per claim and in the
aggregate.  The policy shall include Voya Group as a Loss Payee.

(6)
Professional Liability insurance in a limit not less than $*** per claim and in
the aggregate for liability arising out of any wrongful or negligent act, error,
mistake or omission of Supplier. The coverage must respond to all claims
reported within three (3) years following the period for which coverage is
required.

(7)
Network Security and Privacy Liability in a limit of not less than $*** per
claim and in the policy aggregate. Coverage will include, but not be limited to,
cyber/IT liability, breach notification, investigative, forensic and legal
defense costs.

(8)
Excess or umbrella liability insurance on a follow-form basis, with limits not
less than $*** per occurrence and $*** as in the aggregate, in excess of the
following insurance coverages: employer’s liability insurance described above in
Section 18.01(2); the commercial general liability insurance coverage described
above in Section 18.01(3); and automobile liability insurance coverage described
above in Section 18.01(4).


Section 18.02    Terms of Coverage. All insurance coverage required herein will
provide primary coverage, without contribution from any or all other insurance
of Voya Group, for all losses and damages caused by the perils or causes of loss
covered thereby. Supplier agrees to have included in each of the insurance
policies required herein a waiver of the insurer’s rights of subrogation against
Voya Group, any other Indemnified Parties under this Agreement, and their
respective insurers.

Section 18.03    Cost of Insurance Coverage. All insurance coverage shall be
provided at Supplier's sole cost and expense. The deductible amounts for each of
the policies in Section 18.01 shall be borne by Supplier.

Section 18.04    Evidence of Insurance Coverage. Within ten (10) days after the
Effective Date and otherwise upon Voya Group's request, Supplier shall furnish
to Voya Group Certificates of Insurance (including evidence of renewal of
insurance) evidencing all coverage referenced in Section 18.01 including, as
applicable, evidence that Voya Group shall be named as Additional Insureds for
liabilities assumed in this Agreement to each applicable liability policy by
means of the Certificates of Insurance. Supplier shall provide Voya Group thirty
(30) days’ prior notice of any planned cancellation of the coverage by the
applicable insurer. Cancellation or material alteration shall not relieve
Supplier of its continuing obligation to maintain insurance coverage in
accordance with this Article.

Section 18.05    Status and Rating of Insurance Company. All insurance coverage
shall be written through insurance companies authorized to do business in the
state in which the work is to be performed and rated no less than A- VII in the
most current edition of A.M. Best's Key Rating Guide.

ARTICLE 19    TERM AND TERMINATION.


– Voya Confidential –    57



--------------------------------------------------------------------------------


Confidential Treatment Requested by Voya Financial, Inc.


Section 19.01    General. This Agreement shall commence on the Effective Date
and continue throughout the Term until terminated by either Party in accordance
with the terms herein, including the remainder of this ARTICLE 19. The term of
each Statement of Work, including Voya Group’s rights to any renewals and
extensions of such term, shall be as specified in such Statement of Work. The
termination of any one Statement of Work (in whole or in part) will not impact
other Statements of Work or the Agreement as a whole. If all Statements of Work
have terminated or expired, such that none are then in effect, then Voya Group
may terminate this Agreement upon written notice to Supplier. Termination of
this Agreement “in part” may include at Voya Group’s option termination of one
or more Statements of Work, or portions thereof.

Section 19.02    Termination for Cause.
(1)
Voya may terminate this Agreement (in whole or in part) for cause upon notice to
Supplier if Supplier has materially breached an obligation pursuant to this
Agreement and fails to cure such breach within *** days after receipt of notice
thereof, if such breach is susceptible to cure. If such breach is not
susceptible to cure, Voya may terminate this Agreement (in whole or in part)
upon notice to Supplier. The cure period in this Section 19.02(1) shall not
apply to, and shall not prejudice, any specific termination right in any other
Section of this Agreement.

(2)
Voya may terminate this Agreement (in whole or in part) for cause upon notice to
Supplier if Supplier has committed multiple breaches of this Agreement, whether
material or non-material, that collectively constitute a material breach, and
either: (a) Supplier does not cure all of such breaches within *** days after
receiving notice of such material breach, or (b) Supplier does cure all of such
breaches within *** day period, but during the first twelve (12) months after
such *** day period, Supplier again commits multiple non-material breaches of
this Agreement that collectively constitute a material breach (i.e., with
respect to this second set of non-material breaches, there are no requirements
for a cure period to trigger this termination right). The cure period in this
Section 19.02(2) shall not apply to, and shall not prejudice, any specific
termination right in any other Section of this Agreement.

(3)
Voya may terminate this Agreement (in whole or in part, including a particular
Service) for cause upon notice to Supplier if a Critical Function is not
restored within its Maximum Recovery Time, as set forth in the applicable
Statement of Work.

(4)
Voya may terminate this Agreement (in whole or in part) for cause as set forth
in Schedule G or the applicable Statement of Work with respect to failures to
comply with Transition Milestones.

(5)
Voya may terminate this Agreement for cause (in whole or in part) upon ***
notice to Supplier if there is a Service Level Termination Event; provided that
this right to terminate will not be construed as precluding Voya from claiming
that some other combination of failures to meet Service Levels is a material
breach and to exercise any available remedies in connection with such material
breach, including those set forth in this Section 19.02.

(6)
If Voya Group fails to pay when due Fees totaling at least *** worth of charges
under this Agreement that are not otherwise disputed in good faith and fails to
cure such breach within *** days after receipt by Voya of notice thereof from
Supplier referencing this Section 19.02(6) then, after such *** day period,
Supplier shall provide Voya a second notice of such breach referencing this
Section 19.02(6). If Voya fails to cure such breach within ***



– Voya Confidential –    58



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


days after its receipt of such second notice, then Supplier may terminate the
applicable Service upon notice to Voya.

Section 19.03    Termination for Convenience. Voya may terminate this Agreement
(in whole or in part) upon *** days' notice to Supplier at any time without
cause.

Section 19.04    Termination for Change in Control. Upon *** days' notice to
Supplier, Voya may terminate: (1) this Agreement in the event of a Change in
Control of (a) Supplier (or the disposition of the business performing the
Services) or (b) Voya; or (2) a Service in the event of a Change in Control of
the Supplier entity that is responsible for providing such Service or the
disposition of the business performing such Services.

Section 19.05    Termination for Deterioration of Financial Condition. Voya may
terminate this Agreement in the event that: (1) Supplier files a voluntary
petition in bankruptcy or an involuntary petition is filed against it;
(2) Supplier is adjudged bankrupt; (3) a court assumes jurisdiction of the
assets of Supplier under a federal reorganization act, or other statute; (4) a
trustee or receiver is appointed by a court for all or a substantial portion of
the assets of Supplier; (5) Supplier becomes insolvent, suspends business or
ceases to conduct its business in the ordinary course; (6) Supplier makes an
assignment of its assets for the benefit of its creditors; (7) the occurrence of
a material adverse change in Supplier's business, properties, financial
condition or operations adversely affecting the provision of Services;
(8) Supplier's external auditor gives Supplier a “going concern” explanation or
qualification; or (9) Moody's, Standard & Poor's or Fitch, or other equivalent
rating agency, lowers Supplier's credit rating below “investment grade” (e.g.,
in the case of Moody's, a rating lower than Baa3; in the case of Standard &
Poor's, a rating lower than BBB-; in the case of Fitch, a rating lower than
BBB-; or, if the defined ratings shall have been revised by Moody's, Standard &
Poor's or Fitch, an equivalent rating). Supplier shall give Voya prompt notice
of any such event.

Section 19.06    Termination for Change in Law. Voya may terminate this
Agreement or a Service upon *** days' notice (or such earlier period of time as
required by a Governmental Authority) to Supplier if any change in Law
(including applicable tax rates), or an applicable Governmental Authority
imposes a binding restriction or requirement that makes, or shall make, it
impossible for Voya Group to continue to receive the Services or that has or is
expected to have the effect of materially increasing the cost of Services to
Voya Group; provided, however, that the Parties shall negotiate in good faith a
work around with respect to such change in Law or binding restriction or
requirement during such *** day period. In the event that such change in Law or
issuance of guidance is due primarily to the actions of Supplier, its Affiliates
or agents (whether or not related to the Services), then such termination shall
be treated as if it were a termination for cause.

Section 19.07    Termination for Failure to Refresh Damages Cap. Voya may
terminate this Agreement upon notice to Supplier if the aggregate liability for
claims asserted by Voya under this Agreement exceeds *** percent (***%) of the
Damages Cap and Supplier does not agree to restore the Damages Cap to the
amounts set forth in Section 17.01 within *** days after receipt of notice
thereof by Voya.

Section 19.08    Termination for Force Majeure. Voya may terminate this
Agreement or Service upon notice to Supplier if a Force Majeure Event prevents,
hinders or delays performance of a Critical Function for more than *** days
after the date of such event.


– Voya Confidential –    59



--------------------------------------------------------------------------------


Confidential Treatment Requested by Voya Financial, Inc.


Section 19.09    Other Terminations. In addition to the provisions of this
Article, this Agreement or a Service may be terminated as expressly provided
elsewhere in this Agreement, including in Section 7.03(3), Section 7.03(11),
Section 12.03(3), and Section 14.01(8).

Section 19.10    Termination Fees. Except as expressly set forth otherwise in
the applicable Statement of Work, there shall be no termination fees in
connection with a termination under this Agreement.

Section 19.11    Continuing Obligations. Any termination or expiration of this
Agreement or Service shall not relieve or release either Party from any rights,
liabilities or obligations that may have accrued under the Law or this
Agreement.

Section 19.12    Effect of Termination. In the event of a termination or
expiration of this Agreement (in whole or in part) or a particular Service:
(1)
Supplier shall implement the Exit Plan in respect of the expired or terminated
Services, upon Voya's request.

(2)
Unless required in connection with Voya Group's receipt of any other Services,
the rights granted to Supplier in Section 6.01 shall terminate at Voya's
direction and Supplier shall (a) deliver to Voya Group, at no cost or expense to
Voya Group, a current copy of the Voya IP and (b) destroy or erase all other
copies of the Voya IP in Supplier's possession. Supplier shall, upon Voya's
request, certify in writing to Voya, in a form reasonably acceptable to Voya and
executed by an authorized officer of Supplier, that all such copies have been
destroyed or erased.

(3)
When the applicable rights granted to Voya Group in this Agreement expire, Voya
Group shall, upon Supplier’s written request, destroy or erase all copies of the
Supplier IP in Voya Group’s possession (subject to Voya Group’s then-standard
archiving and destruction policies and procedures). An authorized officer of
Voya shall certify in writing to Supplier that all such copies have been
destroyed or erased in accordance with this paragraph.

(4)
Supplier shall be entitled to payment for the expired or terminated Services
performed through the effective date of termination (including works in
progress). Such payment shall be apportioned according to any Deliverable
payment Milestones or fixed price arrangements if payment is other than on a
time and materials basis.

(5)
Supplier shall (a) deliver to Voya a copy of all Deliverables used in connection
with the expired or terminated Services, in the form in use as of the date of
termination or expiration, and (b) unless required in connection with Voya
Group's receipt of any other Services, destroy or erase all other copies of
Deliverables in Supplier's possession. Supplier shall, upon Voya's request,
certify in writing to Voya, in a form reasonably acceptable to Voya and executed
by an authorized officer of Supplier, that all such copies have been destroyed
or erased.


Section 19.13    Termination Assistance and Bid Assistance.
(1)
Generally. If this Agreement or a Service terminates or expires, in whole or in
part, for any reason (including termination by Supplier pursuant to Section
19.02(6)), Voya Group may require Supplier, for any amount of time in Voya
Group’s discretion during the Termination



– Voya Confidential –    60



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


Assistance Period, to: (a) continue to perform the terminated or expired
Services (or portions thereof) under this Agreement (“Continued Services”);
(b) reasonably cooperate with Voya Group or another supplier designated by Voya
Group in the transfer of the Services to Voya Group or such other supplier in
order to facilitate the transfer of the Services to Voya Group or such other
supplier; and (c) perform any other services requested by Voya Group in
connection with the transfer of the provision of the terminated or expired
Services to Voya Group or another supplier (or the wind down of such Services),
including any services set forth in the Exit Plan, Schedule L or the applicable
Statement of Work (the services in clauses (a) through (c), the “Termination
Assistance” or “Termination Assistance Services”). The Termination Assistance
Services shall be considered “Services” and shall be performed in accordance
with this Agreement. During any Termination Assistance Period, the Services
described in clause (a) above shall be of the same quality and level of
performance as provided prior to termination, but not less than as required
under this Agreement.
(2)
Charges for Termination Assistance.

(a)
Subject to the remainder of this paragraph, Termination Assistance Services will
be chargeable at the applicable rates set forth in Schedule D or the applicable
Statement of Work. If there are no established rates for any such Termination
Assistance Services, the Parties shall negotiate rates for such services
consistent with the Fees (e.g., comparable rates then-being paid by Voya Group,
and, where applicable, comparable discounts then-being offered to Voya Group).
With respect to Continued Services, to the extent Voya Group requests the
continuation of a portion of the Services for which there is no discrete charge
(i.e., such portion is subsumed within a broader Service), then the Fees shall
be equitably adjusted to account for the removed Services while retaining such
portion. Excluding the Continued Services, there shall be no additional Fees for
providing Termination Assistance unless it requires Supplier to use additional
resources over and above those used to provide the Continued Services without
causing disruption in the Continued Services (and if additional resources are
required, then upon Voya’s request, Supplier will work in good faith with Voya
Group to reduce or eliminate such additional resources through reprioritization
of work, excused performance and other methods). If Supplier believes that any
work effort requested by Voya Group qualifies as chargeable Termination
Assistance, then Supplier will inform Voya Group in advance of the performance
of work effort. If the Parties are in dispute as to whether the work effort is
chargeable, Supplier shall begin performing the work effort upon Voya Group’s
written instruction to begin work. If the Parties later agree that the work
effort is chargeable and separately billable, but the Fees have not been agreed
upon, then Voya Group shall pay the applicable rates set forth in Schedule D
while the dispute regarding the Fees is being resolved. Except for Continued
Services, there will be no Fees for Termination Assistance in connection with
Voya’s termination for cause pursuant to the terms of this Agreement.

(b)
If this Agreement is terminated by Supplier in accordance with Section 19.02(6),
then Supplier may invoice Voya up to fifteen (15) Business Days prior to the
beginning of the each month for anticipated Fees for Termination Assistance for
such month. In the immediately following month, Supplier shall true-up the Fees
for the preceding month based on the amount of Termination Assistance Services
actually consumed by Voya Group. Supplier shall charge or credit, as applicable,



– Voya Confidential –    61



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


the amount of such true-up Fees on its next invoice to Voya. If such credit is
greater than the remaining payments for such Service then Voya shall receive a
refund in an amount equal to such credit from Supplier no later than *** days
after the applicable month.
(3)
Bid Assistance.

(a)
In the process of deciding whether to undertake or allow any cessation of
Services, or any termination, expiration or renewal of this Agreement, in whole
or in part, Voya Group may consider or seek offers for performance of services
similar to the Services. As and when reasonably requested by Voya Group for use
in any such process, Supplier will provide to Voya Group such information and
other cooperation regarding performance of the Services as would be reasonably
necessary to enable Voya Group to prepare a request for proposal relating to
some or all of such services, and for a third party to conduct due diligence and
prepare an informed, non-qualified offer for such services.

(b)
Without limiting the generality of Section 19.12(5)(a), the types of information
and level of cooperation to be provided by Supplier will be no less than those
initially provided by Voya Group to Supplier prior to the Effective Date, and
will include information which Voya Group may distribute to third party bidders
in a request for proposal(s), request for information, specification, or any
other solicitation relating to the Services and as necessary to support any
related due diligence activities.


ARTICLE 20    FORCE MAJEURE, BUSINESS CONTINUITY AND DISASTER RECOVERY.

Section 20.01    Force Majeure.
(1)
To the extent performance by an Affected Party of any of its obligations under
this Agreement is prevented, hindered or delayed by a Force Majeure Event, the
Affected Party shall be excused for such non-performance, hindrance or delay for
as long as such Force Majeure Event continues; provided, however, that: (a) such
Force Majeure Event is beyond the control of the Affected Party and could not be
prevented by appropriate precautions; (b) the Affected Party is diligently
attempting to recommence performance (including through alternate means); and
(c) Supplier, if it is the Affected Party, is implementing the Business
Continuity Plan and Disaster Recovery Plan, as applicable.

(2)
Notwithstanding Section 20.01(1), the occurrence of a Force Majeure Event does
not excuse, limit or otherwise affect Supplier's obligations to implement the
Business Continuity Plan or Disaster Recovery Plan, restore the Services in
accordance with the Recovery Time Objectives, and otherwise comply with
Supplier’s obligations in Schedule M and the applicable Statement of Work,
except to the extent that implementation of such Business Continuity Plan or
Disaster Recovery Plan is directly prevented or delayed by a Force Majeure Event
(and such Force Majeure Event was not contemplated by such Business Continuity
Plan or Disaster Recovery Plan), in which case implementation of the Business
Continuity Plan or Disaster Recovery Plan shall be excused pursuant to Section
20.01(1).

For example, if a tornado at a primary Service Location (Site A) prevents
Service delivery from such Service Location and a flood prevents Service
delivery from Site A's disaster recovery site (Site B), subject to the following
sentence, Supplier shall be excused from


– Voya Confidential –    62



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


non-performance of the Service from such Service Locations due to a Force
Majeure Event under Section 20.01(1), assuming Supplier continues to satisfy its
obligations in Section 20.02. If, however, the Business Continuity Plan and
Disaster Recovery Plan contemplated a category tornado at Site A and flood at
Site B (i.e., the plans were designed to provide for recovery in spite of a
tornado and flood impacting during the same period), then failure to implement
the Business Continuity Plan and Disaster Recovery Plan or to recover the
Service in accordance with the Recovery Time Objectives shall not be excused by
the Force Majeure Event under Section 20.02.

Section 20.02    Alternate Source. If any Force Majeure Event or Business
Continuity Event prevents, hinders or delays performance of a Service for more
than the applicable Recovery Time Objective set forth in the Business Continuity
Plan or Disaster Recovery Plan (or, if no time frame is specified, more than ***
days after the date of such event), Voya may authorize Voya Group to procure
such Services from an alternate source, or perform such Services for itself, and
Supplier shall ***, including *** Services that are commercially reasonable ***
of the then-current Fees for such Services to the extent *** itself, in each
case, for ***; provided, however, that if Voya provides notice of termination
with respect to such Services, Supplier's obligation *** under this Section
shall cease as of the date of such notice.

Section 20.03    No Payment for Unperformed Services. If Supplier fails to
provide the Services in accordance with this Agreement due to the occurrence of
a Force Majeure Event or Business Continuity Event, the Fees shall be adjusted
in a manner such that Voya is not responsible for the payment of any Fees for
Services that Supplier (or an alternate source obtained by Supplier) fails to
provide.

Section 20.04    Allocation of Resources. Whenever a Force Majeure Event or
Business Continuity Event or other business continuity event causes Supplier to
allocate limited resources between or among Supplier's customers, Supplier shall
not provide to any of its *** customers *** Service Recipients, except to the
extent required by applicable Law.

ARTICLE 21    ACTION PLANS AND STEP IN RIGHTS.

Section 21.01    Triggers for an Action Plan. If Supplier fails to perform any
Critical Function or there otherwise is a Step In Event (each as defined in
Schedule M or the applicable Statement of Work), including due to or arising out
of a Force Majeure Event, Voya may request a draft of an action plan from
Supplier, in which event Supplier will prepare and deliver within two (2)
Business Days after receiving such request (or such other time period as to
which Voya and Supplier may agree) such a plan (“Action Plan”) for Voya’s review
and approval.

Section 21.02    Action Plan Contents. An Action Plan must specify in detail
reasonably satisfactory to Voya:
(1)
the process for identifying the cause of the failure or incident the Action Plan
is intended to remedy or prevent;

(2)
where remedy of the failure or incident is possible, the actions that will be
taken by Supplier to effect that remedy;

(3)
the actions that will be taken by Supplier to prevent the same or a
substantially similar failure or incident from occurring in the future;



– Voya Confidential –    63



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


(4)
the timeline for implementing the Action Plan; and

(5)
any other content Voya Group may reasonably request.


Section 21.03    Voya Group’s Response to Draft Action Plan.
(1)
After receiving the draft Action Plan, Voya may inform Supplier that it approves
the draft Action Plan or comment on the draft Action Plan, in which case
Supplier will (a) at the reasonable request of Voya, meet to discuss Voya’s
comments; and (b) within two (2) Business Days after the meeting, or receipt of
Voya’s comments where no meeting is required by Voya, prepare a revised Action
Plan addressing Voya’s comments and submit it for Voya’s approval.

(2)
This Section 21.03 will apply iteratively to any proposed Action Plan until it
has been approved by Voya.


Section 21.04    Implementation of Action Plan. Supplier will only implement an
Action Plan if Voya has approved it and then in the form approved by Voya.

Section 21.05    Exercise of Step In Rights.
(1)
If Supplier fails to comply in a timely manner with its obligations regarding
the creation or implementation of an Action Plan (including the provision of the
applicable Services once implemented), or if Supplier does not produce an Action
Plan reasonably acceptable to Voya (after having had one chance to revise it
pursuant to Section 21.03(1)), Voya may, by giving written notice to Supplier,
in addition to its other remedies at law and in equity, take over the creation
and/or implementation of the Action Plan, the rectification of the failure or
incident, and/or the provision of the applicable Services, or otherwise
authorize its designee to do the same (each a “Step In”), which, at Voya’s sole
discretion, may or may not include Supplier’s involvement.

(2)
If Voya Group or its designee Steps In, Supplier must cooperate with Voya Group
and its personnel and provide, at no additional charge to Voya Group, all
assistance reasonably required by Voya Group, including:

(a)
providing access to all relevant equipment, premises and Software under
Supplier’s (or a subcontractor’s) control as required by Voya Group (or its
designee) in connection with the Step In; and

(b)
ensuring that Service Delivery Organization members normally engaged in the
provision of the Services are available to Voya Group (or its designee) to
provide any assistance Voya Group may reasonably request.

(3)
Voya Group’s right to Step In will end, and Voya Group must hand back the
responsibility to Supplier, when Supplier can demonstrate that Supplier is
capable of resuming provision of the affected Service(s) in accordance with the
requirements of this Agreement and that the occurrence giving rise to the Step
In will not recur to the extent the cessation of Services was under Supplier’s
control.



– Voya Confidential –    64



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


(4)
Voya shall *** the Step In Costs *** for the following costs incurred by Voya
Group in exercising its Step In rights (“Step In Costs”) *** what would have
been Supplier’s Fees for the Services replaced by the Step In, and Voya Group
will not be responsible to pay Supplier’s Fees for the Services that were
replaced by the Step In:

(a)
any reasonable payments Voya Group makes to a third party in connection with the
provision of services related to the Step In; and

(b)
the reasonable and proven additional internal costs and expenses incurred by
Voya Group in connection with Voya Group’s provision of services related to the
Step In.


ARTICLE 22    MISCELLANEOUS.

Section 22.01    Amendment. No amendment of this Agreement shall be valid unless
in writing and signed by an authorized representative of the Parties (as
designated by each entity from time-to-time).

Section 22.02    Assignment. Neither Party shall assign this Agreement, or any
amounts payable pursuant to this Agreement, without the consent of the other;
provided, however, that Voya may assign this Agreement to: (1) an entity
acquiring all or substantially all of the assets of Voya; (2) the successor in
any merger involving Voya; or (3) an Affiliate of Voya; provided, however, that,
in each case, such entity agrees in writing to assume and be bound by all
obligations of Voya under this Agreement. This Agreement shall be binding upon
the successors and permitted assigns of the Parties. Any assignment in violation
of this Section shall be null and void ab initio.

Section 22.03    Consents, Approvals and Requests. Except as specifically set
forth in this Agreement, all consents, acceptances and approvals to be given by
either Party under this Agreement shall be in writing and shall not be
unreasonably withheld or delayed and each Party shall make only reasonable
requests under this Agreement.

Section 22.04    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one single agreement between the Parties.

Section 22.05    Entire Agreement. This Agreement supersedes all prior
discussions and agreements between the Parties with respect to the subject
matter hereof and represents the entire agreement between the Parties with
respect to that subject matter.

Section 22.06    Export. Each Party shall comply with all Export Controls. Prior
to providing Supplier with access to any technology or material (including data)
in connection with the Services, Voya Group shall promptly notify Supplier of
any technology or material that is subject to any classification other than
EAR99 (or its non-U.S. equivalent) and, in such event, will (with cooperation
and assistance from Supplier): (1) identify the Export Controls (e.g., EAR or
ITAR) and classifications (e.g., ECCN) applicable to such technology and
materials, including any required third party licenses, consents or
authorizations; (2) notify Supplier of such Export Controls; and (3) obtain any
such required third party licenses, consents or authorizations or, if and as
requested by Supplier, cooperate with and assist Supplier in obtaining such
third party licenses, consents or authorizations. Subject to the foregoing,
Supplier agrees to notify Voya Group of any technology, technical data or
information that it will provide to Voya Group pursuant to this Agreement that
is subject to control under applicable export regulations under any
classification other than EAR99 (or its non-U.S. equivalent) and, in such event,
will: (a) identify the Export Controls (e.g., EAR or ITAR) and classifications
(e.g., ECCN) applicable to such technology and materials, including any required
third party licenses, consents or authorizations; (b) notify Voya of such Export
Controls; (c) obtain any such required third party licenses, consents or
authorizations or, if and as requested by Voya Group, cooperate with and assist
Voya Group in obtaining such third party licenses, consents or authorizations;
and (d) upon Voya’s advance written request, provide any copies of such
licenses, consents or authorizations requested by Voya Group to demonstrate
compliance with the Export Controls. In addition, Supplier shall not access any
Voya Data from a country embargoed by the U.S.

Section 22.07    Good Faith and Fair Dealing. Except where explicitly stated
otherwise (e.g., use of “sole discretion”), the performance of all obligations
and exercise of all rights by each Party shall be governed by the principle of
good faith and fair dealing and by a commercially reasonable standard.

Section 22.08    Governing Law, Jurisdiction and Venue. This Agreement,
including its formation, performance, enforcement and termination, and all
aspects of the Parties’ relationship hereunder, shall be governed by and
construed in accordance with the internal laws of the State of New York
applicable to agreements made and to be performed entirely within such State,
without regard to the conflicts of law principles of such State.  Each Party
hereby irrevocably and unconditionally submits to the jurisdiction of (1) the
United States District Court for the Southern District of New York and (2) the
Supreme Court of the State of New York, New York County, for the purposes of any
suit, action or other proceeding arising out of this Agreement.  Each Party
hereby agrees to commence any such action, suit or proceeding in the United
States District Court for the Southern District of New York or, if such suit,
action or other proceeding cannot be brought in such court for jurisdictional
reasons, to commence such suit, action or other proceeding in the Supreme Court
of the State of New York, New York County.  Service of any process, summons,
notice or document by U.S. registered mail to such Party's respective address
set forth in Section 22.12 shall be effective service of process for any action,
suit or proceeding in New York with respect to any matters to which it has
submitted to jurisdiction in this Agreement.  Each Party irrevocably and
unconditionally waives any


– Voya Confidential –    65



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


objection to the laying of venue of any action, suit or proceeding arising out
of this Agreement in (a) the United States District Court for the Southern
District of New York or (b) the Supreme Court of the State of New York, New York
County, and hereby and thereby further irrevocably and unconditionally waives
and agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum. 
Each Party hereby waives to the fullest extent permitted by applicable Law, any
right it may have to a trial by jury in respect to any litigation directly or
indirectly arising out of, under or in connection with this Agreement.

Section 22.09    Continued Performance. Each Party agrees to continue performing
its obligations under this Agreement while a dispute is being resolved except to
the extent the issue in dispute precludes performance (dispute over payment
shall not be deemed to preclude performance) and without limiting either Party's
termination rights provided in ARTICLE 19.

Section 22.10    Independent Contractor.
(1)
In performing under this Agreement, Supplier will be deemed to be acting as an
independent contractor of Voya Group and will not be deemed an agent, legal
representative, joint venturer or partner of Voya Group. Neither Party is
authorized to bind the other Party to any obligation, affirmation or commitment
with respect to any other person or entity.

(2)
The Service Delivery Organization shall at all times be under Supplier's
exclusive direction and control and its members shall in no way be deemed to be
an employee, agent or contractor of Voya Group for any purpose, including wages,
benefits, employment-related (including healthcare) taxes, rights and privileges
afforded to employees under any Laws. Accordingly, Supplier will be solely
responsible for providing and/or ensuring appropriate compensation and benefits
for such individuals in accordance with all applicable Laws; and payment of all
employment-related taxes. In addition, Supplier expressly acknowledges and
agrees that the Services rendered pursuant to this Agreement will not form the
basis for any rights of eligibility, vesting or participation in any fringe
benefits afforded to any employees of Voya Group, including vacation and holiday
pay, leaves of absence, health and welfare benefits, including coverage for
medical, dental, vision, accidental death and disability, long-term disability,
life insurance, severance benefits, retirement benefits, including pension or
thrift plan contributions, and/or any other benefits of any kind or nature
provided by Voya Group to its employees, whether or not maintained under a
qualified ERISA plan, even if a person’s period of performance hereunder is
subsequently reclassified by a third party as a period of employment with Voya
Group for any other purpose.


Section 22.11    Non-Solicitation. Except as otherwise set forth in a Statement
of Work with respect to Voya Group’s right to hire, during the term of a
Statement of Work and for a period of twelve (12) months following the
termination or expiration of such Statement of Work, each Party agrees not to,
without the consent of the other Party, directly or indirectly, solicit for
employment, hire or establish any consultancy or other working engagement with
any employee of the other Party or its Affiliates that receive or provide the
Services under such Statement of Work; provided, however, that nothing herein
shall prevent either Party from (1) engaging in or using general solicitations
to the public, general advertising, placement firm searches or similar means not
directed or targeted at employees of the other Party and their Affiliates or (2)
hiring any employee of the other Party (a) whose employment with such other
Party has been terminated for at least *** days prior to such hire or (b) who
initiates contact with a Party in response to indirect means such as general
solicitations


– Voya Confidential –    66



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


to the public, general advertisement, placement firm searches or similar means
not directed or targeted at such employee.



Section 22.12    Notices. All notices, requests, consents, approvals,
agreements, authorizations, acceptances, rejections and waivers under this
Agreement shall be in writing and shall be deemed given when: (1) delivered by
hand or private, prepaid courier service to the person specified for the
receiving Party at the address specified; or (2) mailed to that addressee at
that address by a nationally recognized express mail carrier with package
tracking capability or certified mail, return receipt requested, with postage
fully prepaid. The Parties may change the address or person for notification
upon ten (10) days' notice to the other. The initial notification information
is:
For Voya Group:
For Supplier:
Voya Services Company
One Orange Way
Windsor, CT 06095
Attention: Chief Information Officer
Cognizant Worldwide Limited
1 Kingdom Street, Paddington Central, London
United Kingdom W2 6BD
Attention: General Counsel
With a copy to:
With a copy to:
Voya Services Company
5780 Powers Ferry Road, NW
Atlanta, GA 30327
Attention: Chief Counsel, IT
Cognizant Technology Solutions U.S. Corporation
211 Quality Circle College Station
TX 77845
Attention: General Counsel



Except as expressly permitted in this Agreement, an electronic mail message does
not satisfy any requirement in this Agreement that a notice, consent, approval,
agreement, authorization, acceptance, rejection or waiver must be in writing or
signed by any person or Party, or any similar requirement.

Section 22.13    Publicity. Neither Party shall (1) use the name, trade name,
trademarks, service marks or logos of the other Party in any publicity releases,
news releases, annual reports, marketing materials, product packaging, signage,
stationary, print literature, advertising or websites, (2) represent (directly
or indirectly) that any product or service offered by the Party has been used,
approved or endorsed by the other Party or (3) make any sort of public
communication regarding the other Party, this Agreement, without the consent of
the other Party, in each instance, which the other Party may withhold in its
sole discretion.

Section 22.14    Remedies Cumulative. No specific remedy under this Agreement
shall limit a Party's right to exercise all other remedies available to such
Party under Law, in equity or under this Agreement, and all such remedies shall
be cumulative.

Section 22.15    Severability. If any provision of this Agreement is held by a
court of competent jurisdiction to be contrary to law, then the remaining
provisions of this Agreement shall remain in full force and effect, except to
the extent such remaining provisions are not capable of substantial performance
as a result of such holding.

Section 22.16    Survival. ARTICLE 5, ARTICLE 6, ARTICLE 8, ARTICLE 9, ARTICLE
10, ARTICLE 12, ARTICLE 13, ARTICLE 15 (to the extent relating to a breach
occurring during the Term), ARTICLE 16, ARTICLE 17, Section 2.05, Section 7.01,
Section 11.03, Section 12.02 (for


– Voya Confidential –    67



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


so long as any records are required to be retained pursuant to this Agreement),
Section 19.09, Section 19.11, Section 19.12, Section 22.08, Section 22.11,
Section 22.12, Section 22.13, this Section, Section 22.17 and any other
provisions, Sections or Articles that by their nature are necessary to survive
the expiration or termination of this Agreement or Service for any reason shall
survive the expiration or termination of this Agreement or Service.

Section 22.17    Third Party Beneficiaries. This Agreement is for the sole
benefit of the Parties and their permitted assigns and each such Party intends
that this Agreement shall not benefit, or create any right or cause of action in
or on behalf of, any person or entity other than the Parties, their permitted
assigns, and with respect to ARTICLE 16, the Voya Indemnified Parties and
Supplier Indemnified Parties.

Section 22.18    Waiver. No delay or omission by any Party to exercise any right
or power it has under this Agreement shall impair or be construed as a waiver of
such right or power. A waiver by any Party of any breach or obligation shall not
be construed to be a waiver of any succeeding breach or any other obligation.

Section 22.19    Non-Discrimination. To the extent applicable to the Services
under this Agreement, Supplier shall abide by the requirements of 41 C.F.R. §§
60-1.4(a), 60-300.5(a) and 60-741.5(a). These regulations prohibit
discrimination against qualified individuals based on their status as protected
veterans or individuals with disabilities, and prohibit discrimination against
all individuals based on their race, color, religion, sex, sexual orientation,
gender identity or national origin. Moreover, these regulations require that
covered prime contractors and subcontractors take affirmative action to employ
and advance in employment individuals without regard to race, color, religion,
sex, national origin, protected veteran status or disability.
Remainder of page intentionally left blank; signature page follows.



IN WITNESS WHEREOF, the authorized representatives of the Parties have executed
this Agreement as of the Effective Date.


VOYA SERVICES COMPANY
COGNIZANT WORLDWIDE LIMITED




by:       /s/ Maggie Parent            
name:    Maggie Parent         
title:       Executive Vice President         








by:       /s/ Simon White               
name:    Simon White         
title:       General Counsel UK, MEA         





Solely for the purpose of acknowledging that CTS US may perform local services
in the United States of America in accordance with Section 2.01:




– Voya Confidential –    68



--------------------------------------------------------------------------------

Confidential Treatment Requested by Voya Financial, Inc.


COGNIZANT TECHNOLOGY SOLUTIONS U.S. CORPORATION




by:       /s/ Laurie Ehrlich            
name:    Laurie Ehrlich         
title:       Corporate Counsel            







– Voya Confidential –    69

